Exhibit 10.7

2/98(R051903) *LEAS1998*

MASTER LEASE AGREEMENT

dated as of August 11, 2004 (“Agreement”)

THIS AGREEMENT is between General Electric Capital Corporation (together with
its successors and assigns, if any, “Lessor”) and INFINITY PHARMACEUTICALS, INC.
(“Lessee”). Lessor has an office at 83 Wooster Heights Road, Danbury, CT 06810.
Lessee is a corporation organized and existing under the laws of the state of
Delaware. Lessee’s mailing address and chief place of business is 780 Memorial
Drive, Cambridge, MA 02139. This Agreement contains the general terms that apply
to the leasing of Equipment from Lessor to Lessee. Additional terms that apply
to the Equipment (term, rent, options, etc.) shall be contained on a schedule
(“Schedule”).

1. LEASING:

(a) Lessor agrees to lease to Lessee, and Lessee agrees to lease from Lessor,
the equipment and the property (“Equipment”) described in any Schedule signed by
both parties.

(b) Lessor shall purchase Equipment from the manufacturer or supplier
(“Supplier”) and lease it to Lessee if on or before the Last Delivery Date
Lessor receives (i) a Schedule for the Equipment, (ii) evidence of insurance
which complies with the requirements of Section 9, and (iii) such other
documents as Lessor may reasonably request. Each of the documents required above
must be in form and substance reasonably satisfactory to Lessor. Lessor hereby
appoints Lessee its agent for inspection and acceptance of the Equipment from
the Supplier. Once the Schedule is signed, the Lessee may not cancel the
Schedule.

2. TERM, RENT AND PAYMENT:

(a) The rent payable for the Equipment and Lessee’s right to use the Equipment
shall begin on the earlier of (i) the date when the Lessee signs the Schedule
and accepts the Equipment or (ii) when Lessee has accepted the Equipment under a
Certificate of Acceptance (“Lease Commencement Date”). The term of this
Agreement shall be the period specified in the applicable Schedule. The word
“term” shall include all basic and any renewal terms.

(b) Lessee shall pay rent to Lessor at its address stated above, except as
otherwise directed by Lessor. Rent payments shall be in the amount set forth in,
and due as stated in the applicable Schedule. If any Advance Rent (as stated in
the Schedule) is payable, it shall be due when the Lessee signs the Schedule.
Advance Rent shall be applied to the first rent payment and the balance, if any,
to the final rent payment(s) under such Schedule. In no event shall any Advance
Rent or any other rent payments be refunded to Lessee. If rent is not paid
within ten (10) days of its due date, Lessee agrees to pay a late charge of five
cents ($.05) per dollar on, and in addition to, the amount of such rent but not
exceeding the lawful maximum, if any.

3. RENT ADJUSTMENT:

(a) If, solely as a result of Congressional enactment of any law (including,
without limitation, any modification of, or amendment or addition to, the
Internal Revenue Code of 1986, as amended, (“Code”)), the maximum effective
corporate income tax rate (exclusive of any minimum tax rate) for calendar-year
taxpayers (“Effective Rate”) is higher than thirty-five percent (35%) with a cap
of 2%, for any year during the lease term, then Lessor shall have the right to
increase such rent payments by requiring payment of a single additional sum. The
additional sum shall be equal to the product of (i) the Effective Rate
(expressed as a decimal) for such year less .35 (or, in the event that any
adjustment has been made hereunder for any previous year, the Effective Rate
(expressed as a decimal) used in calculating the next previous adjustment) times
(ii) the adjusted Termination Value (defined below), divided by (iii) the
difference between the new Effective Rate (expressed as a decimal) and one (1).
The adjusted Termination Value shall be the Termination Value (calculated as of
the first rent due in the year for which the adjustment is being made) minus the
Tax Benefits that would be allowable under Section 168 of the Code (as of the
first day of the year for which such adjustment is being made and all future
years of the lease term). The Termination Values and Tax Benefits are defined on
the Schedule. Lessee shall pay to Lessor the full amount of the additional rent
payment on the later of (i) receipt of notice or (ii) the first day of the year
for which such adjustment is being made.

(b) Lessee’s obligations under this Section 3 shall survive any expiration or
termination of this Agreement.



--------------------------------------------------------------------------------

4. TAXES:

(a) If permitted by law, Lessee shall report and pay promptly all taxes, fees
and assessments due, imposed, assessed or levied against any Equipment (or
purchase, ownership, delivery, leasing, possession, use or operation thereof),
this Agreement (or any rents or receipts hereunder), any Schedule, Lessor or
Lessee by any governmental entity or taxing authority during or related to the
term of this Agreement, including, without limitation, all license and
registration fees, and all sales, use, personal property, excise, gross
receipts, franchise, stamp or other taxes, imposts, duties and charges, together
with any penalties, fines or interest thereon (collectively “Taxes”). Lessee
shall have no liability for Taxes imposed by the United States of America or any
state or political subdivision thereof which are on or measured by the net
income of Lessor except as provided in Sections 3 and 14(c). Lessee shall
promptly reimburse Lessor (on an after tax basis) for any Taxes charged to or
assessed against Lessor. Lessee shall show Lessor as the owner of the Equipment
on all tax reports or returns, and send Lessor a copy of each report or return
and evidence of Lessee’s payment of Taxes upon request.

(b) Lessee’s obligations, and Lessor’s rights and privileges, contained in this
Section 4 shall survive the expiration or other termination of this Agreement.

5. REPORTS:

(a) If any tax or other lien shall attach to any Equipment, Lessee will notify
Lessor in writing, within ten (10) days after Lessee becomes aware of the tax or
lien. The notice shall include the full particulars of the tax or lien and the
location of such Equipment on the date of the notice.

(b) Lessee will deliver to Lessor Lessee’s complete financial statements
certified by a recognized firm of certified public accountants within one
hundred twenty (120) days of the close of each fiscal year of Lessee. If Lessor
requests, Lessee will deliver to Lessor copies of Lessee’s quarterly financial
reports within ninety (90) days after the close of each of Lessee’s fiscal
quarter. Lessee will deliver to Lessor copies of all Forms 10-K and 10-Q, if
any, within thirty (30) days after the dates on which they are filed with the
Securities and Exchange Commission.

(c) Lessor may inspect any Equipment during normal business hours after giving
Lessee reasonable prior notice.

(d) If Lessor asks, Lessee will promptly notify Lessor in writing of the
location of any Equipment.

(e) If any Equipment is lost or damaged (where the estimated repair costs would
exceed the greater of ten percent (10%) of the original Equipment cost or ten
thousand and 00/100 dollars ($10,000)), or is otherwise involved in an accident
causing personal injury or property damage, Lessee will promptly and fully
report the event to Lessor in writing.

(f) Lessee will furnish a certificate of an authorized officer of Lessee stating
that he has reviewed the activities of Lessee and that, to the best of his
knowledge, there exists no default or event which with notice or lapse of time
(or both) would become such a default within thirty (30) days after any request
by Lessor.

(g) Lessee will promptly notify Lessor of any change in Lessee’s state of
incorporation or organization.

6. DELIVERY, USE AND OPERATION:

(a) All Equipment shall be shipped directly from the Supplier to Lessee.

(b) Lessee agrees that the Equipment will be used by Lessee solely in the
conduct of its business and in a manner complying with all applicable laws,
regulations and insurance policies and Lessee shall not discontinue use of the
Equipment.

(c) Lessee will not move any equipment from the location specified on the
Schedule, without the prior written consent of Lessor.

(d) Lessee will keep the Equipment free and clear of all liens and encumbrances
other than those which result from acts of Lessor.

(e) Lessor shall not disturb Lessee’s quiet enjoyment of the Equipment during
the term of the Agreement unless a default has occurred and is continuing under
this Agreement.

7. MAINTENANCE:

(a) Lessee will, at its sole expense, maintain each unit of Equipment in good
operating order and repair, normal wear and tear excepted. The Lessee shall also
maintain the Equipment in accordance with manufacturer’s recommendations. Lessee
shall make all alterations or modifications required to comply with any
applicable law, rule or regulation during the term of this Agreement. If Lessor
requests, Lessee shall affix plates, tags or other identifying labels showing
ownership thereof by Lessor. The tags or labels shall be placed in a prominent
position on each unit of Equipment.



--------------------------------------------------------------------------------

(b) Lessee will not attach or install anything on any Equipment that will impair
the originally intended function or use of such Equipment without the prior
written consent of Lessor. All additions, parts, supplies, accessories, and
equipment (“Additions”) furnished or attached to any Equipment that are not
readily removable shall become the property of Lessor. All Additions shall be
made only in compliance with applicable law. Lessee will not attach or install
any Equipment to or in any other personal or real property without the prior
written consent of Lessor.

8. STIPULATED LOSS VALUE: If for any reason any unit of Equipment becomes worn
out, lost, stolen, destroyed, irreparably damaged or unusable (“Casualty
Occurrences”) Lessee shall promptly and fully notify Lessor in writing. Lessee
shall pay Lessor the sum of (i) the Stipulated Loss Value (see Schedule) of the
affected unit determined as of the rent payment date prior to the Casualty
Occurrence; and (ii) all accrued rent and other amounts which are then due under
this Agreement on the Payment Date (defined below) for the affected unit. The
Payment Date shall be the next rent payment date after the Casualty Occurrence.
Upon Payment of all sums due hereunder, the term of this lease as to such unit
shall terminate.

9. INSURANCE:

(a) Lessee shall bear the entire risk of any loss, theft, damage to, or
destruction of, any unit of Equipment from any cause whatsoever from the time
the Equipment is shipped to Lessee.

(b) Lessee agrees, at its own expense, to keep all Equipment insured for such
amounts and against such hazards as Lessor may reasonably require. All such
policies shall be with companies, and on terms, reasonably satisfactory to
Lessor. The insurance shall include coverage for damage to or loss of the
Equipment, liability for personal injuries, death or property damage. Lessor
shall be named as additional insured with a loss payable clause in favor of
Lessor, as its interest may appear, irrespective of any breach of warranty or
other act or omission of Lessee. The insurance shall provide for liability
coverage in an amount equal to at least ONE MILLION U.S. DOLLARS ($1,000,000.00)
total liability per occurrence, unless otherwise stated in any Schedule. The
casualty/property damage coverage shall be in an amount equal to the higher of
the Stipulated Loss Value or the full replacement cost of the Equipment. No
insurance shall be subject to any co-insurance clause. The insurance policies
shall provide that the insurance may not be altered or canceled by the insurer
until after thirty (30) days written notice to Lessor. Lessee agrees to deliver
to Lessor evidence of insurance reasonably satisfactory to Lessor.

(c) Lessee hereby appoints Lessor as Lessee’s attorney-in-fact to make proof of
loss and claim for insurance, and to make adjustments with insurers and to
receive payment of and execute or endorse all documents, checks or drafts in
connection with insurance payments. Lessor shall not act as Lessee’s
attorney-in-fact unless Lessee is in default. Lessee shall pay any reasonable
expenses of Lessor in adjusting or collecting insurance. Lessee will not make
adjustments with insurers except with respect to claims for damage to any unit
of Equipment where the repair costs are less than the lesser of ten percent
(10%) of the original Equipment cost or ten thousand and 00/100 dollars
($10,000). So long as no Event of Default exists, proceeds of insurance shall be
applied, at the option of Lessee, to repair or replace the Equipment or to
satisfy any obligation of Lessee to Lessor under this Agreement.

10. RETURN OF EQUIPMENT:

(a) At the expiration or termination of this Agreement or any Schedule, Lessee
shall perform any testing and repairs reasonably required to place the units of
Equipment in the same condition and appearance as when received by Lessee
(reasonable wear and tear excepted) and in good working order for the original
intended purpose of the Equipment. If required the units of Equipment shall be
deinstalled, disassembled and crated by an authorized manufacturer’s
representative or such other service person as is reasonably satisfactory to
Lessor. Lessee shall remove installed markings that are not necessary for the
operation, maintenance or repair of the Equipment. All Equipment will be
cleaned, cosmetically acceptable, and in such condition as to be immediately
installed into use in a similar environment for which the Equipment was
originally intended to be used. All waste material and fluid must be removed
from the Equipment and disposed of in accordance with then current waste
disposal laws. Lessee shall return the units of Equipment to a location within
the continental United States as Lessor shall direct. Lessee shall obtain and
pay for a policy of transit insurance for the redelivery period in an amount
equal to the replacement value of the Equipment. The transit insurance must name
Lessor as the loss payee. The Lessee shall pay for all costs to comply with this
section (a).

(b) Until Lessee has fully complied with the requirements of Section 10(a)
above, Lessee’s rent payment obligation and all other obligations under this
Agreement shall continue from month to month notwithstanding any expiration or
termination of the lease term

(c) Upon Lessor’s reasonable request Lessee shall provide to Lessor a detailed
inventory of all components of the Equipment including model and serial numbers.
Upon Lessor’s reasonable request Lessee shall also provide an up-to-date copy of
all other documentation pertaining to the Equipment All service manuals, blue
prints, process flow diagrams, operating manuals, inventory and maintenance
records shall be given to Lessor at least ninety (90) days and not more than one
hundred twenty (120) days prior to lease termination.



--------------------------------------------------------------------------------

(d) Lessee shall make the Equipment available for on-site operational
inspections by potential purchasers at least one hundred twenty (120) days prior
to and continuing up to lease termination. Lessor shall provide Lessee with
reasonable notice prior to any inspection. Lessee shall provide reasonable
personnel, power and other requirements necessary to demonstrate electrical,
hydraulic and mechanical systems for each item of Equipment.

11. DEFAULT AND REMEDIES:

(a) The following shall constitute an event of default (“Event of Default”)
under this Agreement and Lessor may in writing declare this Agreement in default
if: (i) Lessee breaches its obligation to pay rent or any other sum when due and
fails to cure the breach within fifteen (15) days; (ii) Lessee breaches any of
its insurance obligations under Section 9; (iii) Lessee breaches any of its
other obligations and fails to cure that breach within forty-five (45) days
after written notice from Lessor; (iv) any representation or warranty made by
Lessee in connection with this Agreement shall be false or misleading in any
material respect when made; (v) Lessee or any guarantor or other obligor for the
Lessee’s obligations hereunder (“Guarantor”) becomes insolvent or ceases to do
business as a going concern; (vi) any Equipment is illegally used; (vii) if
Lessee or any Guarantor is a natural person, any death or incompetency of Lessee
or such Guarantor; (viii) a petition is filed by or against Lessee date;
(ix) Lessee defaults under any other material obligation for (A) borrowed money,
(B) the deferred purchase price of property, or (C) payments due under lease
agreements; (x) there is any dissolution, termination of existence, merger,
consolidation or change in controlling ownership of Lessee or any Guarantor
other than stated in Section 19(j) of this Agreement; or (xi) there is a
material adverse change in the Lessee’s financial condition as determined solely
by the Lessor in its reasonable judgment as reasonably reflected on the Lessee
Balance Sheet or Income Statement). The default declaration shall apply to all
Schedules unless specifically excepted by Lessor.

(b) After a default, at the request of Lessor, Lessee shall comply with the
provisions of Section 10(a). Lessee hereby authorizes Lessor to peacefully enter
any premises where any Equipment may be and take possession of the Equipment.
Lessee shall immediately pay to Lessor without further demand as liquidated
damages for loss of a bargain and not as a penalty, the Stipulated Loss Value of
the Equipment (calculated as of the rent payment date prior to the declaration
of default), and all accrued and unpaid rents and other sums then due under this
Agreement and all Schedules. Upon Default Lessor may terminate this Agreement as
to any or all of the Equipment. A termination shall occur only upon written
notice by Lessor to Lessee and only as to the units of Equipment specified in
any such notice. Lessor may, but shall not be required to, sell Equipment at
private or public sale, in bulk or in parcels, with or without notice, and
without having the Equipment present at the place of sale. Lessor may also, but
shall not be required to, lease, otherwise dispose of or keep idle all or part
of the Equipment. Lessor may use Lessee’s premises for a reasonable period of
time for any or all of the purposes stated above without liability for rent,
costs, damages or otherwise. The proceeds of sale, lease or other disposition,
if any, shall be applied: first, to all costs of repossession, storage, and
disposition including without limitation reasonable attorneys’, appraisers’, and
auctioneers’ fees; second, to discharge the obligations then in default; third,
credit to the Stipulated Loss Value; fourth, to expenses incurred in paying or
settling liens and claims against the Equipment; and lastly, to Lessee, if there
exists any surplus. Lessee shall remain fully liable for any deficiency.

(c) The foregoing remedies are cumulative, and any or all thereof may be
exercised instead of or in addition to each other or any remedies at law, in
equity, or under statute. Lessee waives notice of sale or other disposition (and
the time and place thereof), and the manner and place of any advertising. Lessee
shall pay Lessor’s reasonable attorney’s fees incurred in connection with the
enforcement, assertion, defense or preservation of Lessor’s rights and remedies
under this Agreement, or if prohibited by law, such lesser sum as may be
permitted. Waiver of any default shall not be a waiver of any other or
subsequent default.

(d) Any default under the terms of this or any other agreement between Lessor
and Lessee may be declared by Lessor a default under this and any such other
agreement.

12. ASSIGNMENT: Except in accordance with section 19 LESSEE SHALL NOT SELL,
TRANSFER, ASSIGN, ENCUMBER OR SUBLET ANY EQUIPMENT OR THE INTEREST OF LESSEE IN
THE EQUIPMENT WITHOUT THE PRIOR WRITTEN CONSENT OF LESSOR which will not be
unreasonably withheld. Lessor may, without the consent of Lessee, assign this
Agreement, any Schedule or the right to enter into a Schedule. Lessee agrees
that if Lessee receives written notice of an assignment from Lessor, Lessee will
pay all accrued but unpaid rent and all other amounts payable under any assigned
Schedule to such assignee or as instructed by Lessor. Lessee also agrees to
confirm in writing receipt of the notice of assignment as may be reasonably
requested by assignee. Lessee hereby waives and agrees not to assert against any
such assignee any defense, set-off, recoupment claim or counterclaim which
Lessee has or may at any time have against Lessor for any reason whatsoever.
Lessee may assign this Agreement only in connection with a merger or change in
control event permitted by, or consented to by Lessor under, the terms of
Section 19(j).

13. NET LEASE: Lessee is unconditionally obligated to pay the Stipulated Loss
Value and other amounts due if the Equipment is damaged or destroyed, if it is
defective or if Lessee no longer can use it Lessee is not entitled to reduce or
set-off against rent or other amounts due to Lessor or to anyone to whom Lessor
assigns this Agreement or any Schedule whether Lessee’s claim arises out of this
Agreement, any Schedule, any statement by Lessor, Lessor’s liability or any
manufacturer’s liability, strict liability, negligence or otherwise.



--------------------------------------------------------------------------------

14. INDEMNIFICATION:

(a) Lessee hereby agrees to indemnify Lessor, its agents, employees, successors
and assigns (on an after tax basis) from and against any and all losses,
damages, penalties, injuries, claims, actions and suits, including legal
expenses, of whatsoever kind and nature arising out of or relating to the
Equipment or this Agreement, except to the extent the losses, damages,
penalties, injuries, claims, actions, suits or expenses result from Lessor’s
gross negligence or willful misconduct (“Claims”). This indemnity shall include,
but is not limited to, Lessor’s strict liability in tort and Claims, arising out
of (i) the selection, manufacture, purchase, acceptance or rejection of
Equipment, the ownership of Equipment during the term of this Agreement, and the
delivery, lease, possession, maintenance, uses, condition, return or operation
of Equipment (including, without limitation, latent and other defects, whether
or not discoverable by Lessor or Lessee and any claim for patent, trademark or
copyright infringement or environmental damage) or (ii) the condition of
Equipment sold or disposed of after use by Lessee, any sublessee or employees of
Lessee. Lessee shall, upon request, defend any actions based on, or arising out
of, any of the foregoing.

(b) Lessee hereby represents, warrants and covenants that (i) on the Lease
Commencement Date for any unit of Equipment, such unit will qualify for all of
the items of deduction and credit specified in Section C of the applicable
Schedule (“Tax Benefits”) in the hands of Lessor, and (ii) at no time during the
term of this Agreement will Lessee take or omit to take, nor will it permit any
sublessee or assignee to take or omit to take, any action (whether or not such
act or omission is otherwise permitted by Lessor or by this Agreement), which
will result in the disqualification of any Equipment for, or recapture of, all
or any portion of such Tax Benefits.

(c) If as a result of a breach of any material representation, warranty or
covenant of the Lessee contained in this Agreement or any Schedule (i) tax
counsel of Lessor shall determine that Lessor is not entitled to claim on its
Federal income tax return all or any portion of the Tax Benefits with respect to
any Equipment, or (ii) any Tax Benefit claimed on the Federal income tax return
of Lessor is disallowed or adjusted by the Internal Revenue Service, or
(iii) any Tax Benefit is recalculated or recaptured (any determination,
disallowance, adjustment, recalculation or recapture being a “Loss”), then
Lessee shall pay to Lessor, as an indemnity and as additional rent, an amount
that shall, in the reasonable opinion of Lessor, cause Lessor’s after-tax
economic yields and cash flows to equal the Net Economic Return that would have
been realized by Lessor if such Loss had not occurred. Such amount shall be
payable upon demand accompanied by a statement describing in reasonable detail
such Loss and the computation of such amount. The economic yields and cash flows
shall be computed on the same assumptions, including tax rates as were used by
Lessor in originally evaluating the transaction (“Net Economic Return”). If an
adjustment has been made under Section 3 then the Effective Rate used in the
next preceding adjustment shall be substituted.

(d) All references to Lessor in this Section 14 include Lessor and the
consolidated taxpayer group of which Lessor is a member. All of Lessor’s rights,
privileges and indemnities contained in this Section 14 shall survive the
expiration or other termination of this Agreement. The rights, privileges and
indemnities contained herein are expressly made for the benefit of, and shall be
enforceable by Lessor, its successors and assigns.

15. DISCLAIMER: LESSEE ACKNOWLEDGES THAT IT HAS SELECTED THE EQUIPMENT WITHOUT
ANY ASSISTANCE FROM LESSOR, ITS AGENTS OR EMPLOYEES. LESSOR DOES NOT MAKE, HAS
NOT MADE, NOR SHALL BE DEEMED TO MAKE OR HAVE MADE, ANY WARRANTY OR
REPRESENTATION, EITHER EXPRESS OR IMPLIED, WRITTEN OR ORAL, WITH RESPECT TO THE
EQUIPMENT LEASED UNDER THIS AGREEMENT OR ANY COMPONENT THEREOF, INCLUDING,
WITHOUT LIMITATION, ANY WARRANTY AS TO DESIGN, COMPLIANCE WITH SPECIFICATIONS,
QUALITY OF MATERIALS OR WORKMANSHIP, MERCHANTABILITY, FITNESS FOR ANY PURPOSE,
USE OR OPERATION, SAFETY, PATENT, TRADEMARK OR COPYRIGHT INFRINGEMENT, OR TITLE.
All such risks, as between Lessor and Lessee, are to be borne by Lessee. Without
limiting the foregoing, Lessor shall have no responsibility or liability to
Lessee or any other person with respect to any of the following; (i) any
liability, loss or damage caused or alleged to be caused directly or indirectly
by any Equipment, any inadequacy thereof, any deficiency or defect (latent or
otherwise) of the Equipment, or any other circumstance in connection with the
Equipment; (ii) the use, operation or performance of any Equipment or any risks
relating to it; (iii) any interruption of service, loss of business or
anticipated profits or consequential damages; or (iv) the delivery, operation,
servicing, maintenance, repair, improvement or replacement of any Equipment. If,
and so long as, no default exists under this Agreement, Lessee shall be, and
hereby is, authorized during the term of this Agreement to assert and enforce
whatever claims and rights Lessor may have against any Supplier of the Equipment
at Lessee’s sole cost and expense, in the name of and for the account of Lessor
and/or Lessee, as their interests may appear.

16. REPRESENTATIONS AND WARRANTIES OF LESSEE: Lessee makes each of the following
representations and warranties to Lessor on the date hereof and on the date of
execution of each Schedule.

(a) Lessee has adequate power and capacity to enter into, and perform under,
this Agreement and all related documents (together, the “Documents”). Lessee is
duly qualified to do business wherever necessary to carry on its present
business and operations, including the jurisdiction(s) where the Equipment is or
is to be located.

(b) The Documents have been duly authorized, executed and delivered by Lessee
and constitute valid, legal and binding agreements, enforceable in accordance
with their terms, except to the extent that the enforcement of remedies may be
limited under applicable bankruptcy and insolvency laws.



--------------------------------------------------------------------------------

(c) No approval, consent or withholding of objections is required from any
governmental authority or entity with respect to the entry into or performance
by Lessee of the Documents except such as have already been obtained.

(d) The entry into and performance by Lessee of the Documents will not:
(i) violate any judgment, order, law or regulation applicable to Lessee or any
provision of Lessee’s Certificate of Incorporation or bylaws; or (ii) result in
any breach of, constitute a default under or result in the creation of any lien,
charge, security interest or other encumbrance upon any Equipment pursuant to
any indenture, mortgage, deed of trust, bank loan or credit agreement or other
instrument (other than this Agreement) to which Lessee is a party.

(e) There are no suits or proceedings pending or threatened in court or before
any commission, board or other administrative agency against or affecting
Lessee, which if decided against Lessee will have a material adverse effect on
the ability of Lessee to fulfill its obligations under this Agreement

(f) The Equipment accepted under any Certificate of Acceptance is and will
remain tangible personal property.

(g) Each financial statement delivered to Lessor has been prepared in accordance
with generally accepted accounting principles consistently applied. S

(h) Lessee’s exact legal name is as set forth in the first sentence of this
Agreement and Lessee is and will be at all times validly existing and in good
standing under the laws of the State of its incorporation or organization
(specified in the first sentence of this Agreement).

(i) The Equipment will at all times be used for commercial or business purposes.

(j) Lessee is and will remain in full compliance with all laws and regulations
applicable to it including, without limitation, (i) ensuring that no person who
owns a controlling interest in or otherwise controls Lessee is or shall be
(Y) listed on the Specially Designated Nationals and Blocked Person List
maintained by the Office of Foreign Assets Control (“OFAC”), Department of the
Treasury, and/or any other similar lists maintained by OFAC pursuant to any
authorizing statute, Executive Order or regulation or (Z) a person designated
under Section l(b), (c) or (d) of Executive Order No. 13224 (September 23,
2001), any related enabling legislation or any other similar Executive Orders,
and (ii) compliance with all applicable Bank Secrecy Act (“BSA”) laws,
regulations and government guidance on BSA compliance and on the prevention and
detection of money laundering violations.

17. EARLY TERMINATION:

(a) On or after the First Termination Date (specified in the applicable
Schedule), Lessee may, so long as no default exists hereunder, terminate this
Agreement as to all (but not less than all) of the Equipment on such Schedule as
of a rent payment date (“Termination Date”). Lessee must give Lessor at least
sixty (60) days prior written notice of the termination.

(b) Lessee shall, and Lessor may, solicit cash bids for the Equipment on an AS
IS, WHERE IS BASIS without recourse to or warranty from Lessor, express or
implied (“AS IS BASIS”). Prior to the Termination Date, Lessee shall (i) certify
to Lessor any bids received by Lessee and (ii) pay to Lessor (A) the Termination
Value (calculated as of the rent due on the Termination Date) for the Equipment,
and (B) all accrued rent and other sums due and unpaid as of the Termination
Date.

(c) If all amounts due hereunder have been paid on the Termination Date, Lessor
shall (i) sell the Equipment on an AS IS BASIS for cash to the highest bidder
and (ii) refund the proceeds of such sale (net of any related expenses) to
Lessee up to the amount of the Termination Value. If such sale is not
consummated, no termination shall occur and Lessor shall refund the Termination
Value (less any expenses incurred by Lessor) to Lessee.

(d) Notwithstanding the foregoing, Lessor may elect by written notice, at any
time prior to the Termination Date, not to sell the Equipment In that event, on
the Termination Date Lessee shall (i) return the Equipment (in accordance with
Section 10) and (ii) pay to Lessor all amounts required under Section 17(b) less
the amount of the highest bid certified by Lessee to Lessor.

18. PURCHASE OPTION:

(a) Lessee may at lease expiration purchase all (but not less than all) of the
Equipment in any Schedule on an AS IS BASIS for cash equal to its then Fair
Market Value (plus all applicable sales taxes). Lessee must notify Lessor of its
intent to purchase the Equipment in writing at least sixty (60) days in advance.
If Lessee is in default or if the Lease has already been terminated Lessee may
not purchase the Equipment.

(b) “Fair Market Value” shall mean the price that a willing buyer (who is
neither a lessee in possession nor a used equipment dealer) would pay for the
Equipment in an arm’s-length transaction to a willing seller under no compulsion
to sell. In determining the Fair Market Value the Equipment shall be assumed to
be in the condition in which it is required to be maintained and returned under
this Agreement If the Equipment is installed it shall be valued on an installed
basis. The costs of removal from current location shall not be a deduction from
the value of the Equipment. If Lessor and Lessee are unable to agree on the Fair
Market Value at least



--------------------------------------------------------------------------------

one hundred thirty-five (135) days before lease expiration, Lessor shall appoint
an independent appraiser (reasonably acceptable to Lessee) to determine Fair
Market Value. The independent appraiser’s determination shall be final, binding
and conclusive. Lessee shall bear all reasonable costs associated with any such
appraisal.

(c) Lessee shall be deemed to have waived this option unless it provides Lessor
with written notice of its irrevocable election to exercise the same within
fifteen (15) days after Fair Market Value is told to Lessee.

 

19. MISCELLANEOUS:

(a) LESSEE AND LESSOR UNCONDITIONALLY WAIVE THEIR RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, ANY OF THE
RELATED DOCUMENTS, ANY DEALINGS BETWEEN LESSEE AND LESSOR RELATING TO THE
SUBJECT MATTER OF THIS TRANSACTION OR ANY RELATED TRANSACTIONS, AND/OR THE
RELATIONSHIP THAT IS BEING ESTABLISHED BETWEEN LESSEE AND LESSOR. THE SCOPE OF
THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY
BE FILED IN ANY COURT. THIS WAIVER IS IRREVOCABLE. THIS WAIVER MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING. THE WAIVER ALSO SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT,
ANY RELATED DOCUMENTS, OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THIS
TRANSACTION OR ANY RELATED TRANSACTION. THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

(b) The Equipment shall remain Lessor’s property unless Lessee purchases the
Equipment from Lessor and until such time Lessee shall only have the right to
use the Equipment as a lessee. Any cancellation or termination by Lessor of this
Agreement, any Schedule, supplement or amendment hereto, or the lease of any
Equipment hereunder shall not release Lessee from any then outstanding
obligations to Lessor hereunder. All Equipment shall at all times remain
personal property of Lessor even though it may be attached to real property. The
Equipment shall not become part of any other property by reason of any
installation in, or attachment to, other real or personal property.

(c) Lessor’s failure at any time to require strict performance by Lessee of any
of the provisions hereof shall not waive or diminish Lessor’s right at any other
time to demand strict compliance with this Agreement. Lessee agrees, upon
Lessor’s reasonable request, to execute, or otherwise authenticate, any
document, record or instrument necessary or expedient for filing, recording or
perfecting the interest of Lessor or to carry out the intent of this Agreement.
In addition, Lessee hereby authorizes Lessor to file a financing statement and
amendments thereto describing the Equipment described in any and all Schedules
now and hereafter executed pursuant hereto and adding any other collateral
described therein and containing any other information required by the
applicable Uniform Commercial Code. Lessee irrevocably grants to Lessor the
power to sign Lessee’s name and generally to act on behalf of Lessee to execute
and file financing statements and other documents pertaining to any or all of
the Equipment. Lessee hereby ratifies its prior authorization for Lessor to file
financing statements and amendments thereto describing the Equipment and
containing any other information required by any applicable law (including
without limitation the Uniform Commercial Code) if filed prior to the date
hereof. All notices required to be given hereunder shall be deemed adequately
given if sent by registered or certified mail to the addressee at its address
stated herein, or at such other place as such addressee may have specified in
writing. This Agreement and any Schedule and Annexes thereto constitute the
entire agreement of the parties with respect to the subject matter hereof. NO
VARIATION OR MODIFICATION OF THIS AGREEMENT OR ANY WAIVER OF ANY OF ITS
PROVISIONS OR CONDITIONS, SHALL BE VALID UNLESS IN WRITING AND SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE PARTIES HERETO.

(d) If Lessee does not comply with any provision of this Agreement, Lessor shall
have the right, but shall not be obligated, to effect such compliance, in whole
or in part. All reasonable amounts spent and obligations incurred or assumed by
Lessor in effecting such compliance shall constitute additional rent due to
Lessor. Lessee shall pay the additional rent within five days after the date
Lessor sends notice to Lessee requesting payment. Lessor’s effecting such
compliance shall not be a waiver of Lessee’s default

(e) Any rent or other amount not paid to Lessor when due shall bear interest,
from the due date until paid, at the lesser of eighteen percent (18%) per annum
or the maximum rate allowed by law. Any provisions in this Agreement and any
Schedule that are in conflict with any statute, law or applicable rule shall be
deemed omitted, modified or altered to conform thereto. Notwithstanding anything
to the contrary contained in this Agreement or any Schedule, in no event shall
this Agreement or any Schedule require the payment or permit the collection of
amounts in excess of the maximum permitted by applicable law.

(f) INTENTIONALLY OMITTED

(g) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
IN ALL RESPECTS BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL
LAWS OF THE STATE OF CONNECTICUT (WITHOUT REGARD TO THE CONFLICT OF LAWS
PRINCIPLES OF SUCH STATE), INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, REGARDLESS OF THE LOCATION OF THE EQUIPMENT.

(h) Any cancellation or termination by Lessor, pursuant to the provisions of
this Agreement, any Schedule, supplement or amendment hereto, of the lease of
any “Equipment hereunder, shall not release Lessee from any then outstanding
obligations to Lessor hereunder.



--------------------------------------------------------------------------------

(i) To the extent that any Schedule would constitute chattel paper, as such term
is defined in the Uniform Commercial Code as in effect in any applicable
jurisdiction, no security interest therein may be created through the transfer
or possession of this Agreement in and of itself without the transfer or
possession of the original of a Schedule executed pursuant to this Agreement and
incorporating this Agreement by reference; and no security interest in this
Agreement and a Schedule may be created by the transfer or possession of any
counterpart of the Schedule other than the original thereof, which shall be
identified as the document marked “Original” and all other counterparts shall be
marked “Duplicate”.

(j) Lessee may, without the consent of Lessor, merge or consolidate with or into
any other entity or acquire all or substantially all of the capital stock or
assets of another entity (collectively, a “Merger Event”) if (A) such Merger
Event shall require the expenditure of less than twenty-five percent (25%) of
the cash on Lessee’s balance sheet immediately prior to such Merger Event or
(B) the consideration paid by Lessee in such Merger Event shall be comprised
solely of its equity securities. For other mergers/acquisitions which do not
meet this test, Lessor has the right to consent, not to be unreasonably
withheld. If Lessor does not consent, Lessee has the right to exercise its early
purchase option as specified in the corresponding schedules.

(k) Except with Lessor’s prior written consent (which shall not be unreasonably
withheld), Lessee shall not have a material change in its ownership of greater
than 49% (other than by the sale of Lessee’s equity securities in a public
offering or to venture capital investors) (an “Ownership Event”); provided,
however, that, if the Ownership Event consists of an acquisition by a
person/entity with a net worth of $100,000,000 or greater, Lessor’s consent to
such Ownership Event shall not be required (collectively, an “Ownership Event”).
For an Ownership Event which does not meet this test, Lessor has the right to
consent, not to be unreasonably withheld. If Lessor does not consent, Lessee has
the right to exercise its early purchase option as specified in the
corresponding schedules.

(l) Each party hereto agrees to keep confidential, the terms and provisions of
the Documents and the transactions contemplated hereby and thereby
(collectively, the “Transactions”). Notwithstanding the foregoing, the
obligations of confidentiality contained herein, as they relate to the
Transactions, shall not apply to the federal tax structure or federal tax
treatment of the Transactions, and each party hereto (and any employee,
representative, or agent of any party hereto) may disclose to any and all
persons, without limitation of any kind, the federal tax structure and federal
tax treatment of the Transactions. The preceding sentence is intended to cause
each Transaction to be treated as not having been offered under conditions of
confidentiality for purposes of Section 1.6011-4(b)(3) (or any successor
provision) of the Treasury Regulations promulgated under Section 6011 of the
Internal Revenue Code of 1986, as amended, and shall be construed in a manner
consistent with such purpose. In addition, each party hereto acknowledges that
it has no proprietary or exclusive rights to the federal tax structure of the
Transactions or any federal tax matter or federal tax idea related to the
Transactions.

IN WITNESS WHEREOF, Lessee and Lessor have caused this Agreement to be executed
by their duly authorized representatives as of the date first above written.

 

LESSOR:

   

LESSEE:

General Electric Capital Corporation

   

INFINITY PHARMACEUTICALS, INC.

By:  

/s/ John Edel

    By:  

/s/ Steven H. Holtzman

Name:

 

John Edel

   

Name:

    

Title:

 

SVP

   

Title:

    



--------------------------------------------------------------------------------

CS(R020403) 4155925001     *LEAS8760*

BIOTECH EQUIPMENT SCHEDULE

SCHEDULE NO. 001

DATED THIS _______________

TO MASTER LEASE AGREEMENT

DATED AS OF August 11, 2004

 

Lessor & Mailing Address:

  

Lessee & Mailing Address:

General Electric Capital Corporation

83 Wooster Heights Road

Danbury, CT 06810

  

Infinity Pharmaceuticals, Inc.

780 Memorial Drive

Cambridge, MA 02139

This Schedule is executed pursuant to, and incorporates by reference the terms
and conditions of, and capitalized terms not defined herein shall have the
meanings assigned to them in, the Master Lease Agreement identified above
(“Agreement” said Agreement and this Schedule being collectively referred to as
“Lease”). This Schedule, incorporating by reference the Agreement, constitutes a
separate instrument of lease.

 

A. Equipment: Subject to the terms and conditions of the Lease, Lessor agrees to
Lease to Lessee the Equipment described below (the “Equipment”).

 

Number of Units

  

Capitalized Lessor’s Cost

  

Manufacturer

  

Serial Number

  

Model and Type of Equipment

           

SEE EXHIBIT A ATTACHED HERETO AND MADE A PART HEREOF

 

B. Financial Terms

 

1.    Advance Rent (if any): $11,240.93    5.    Basic Term Commencement Date:
2.    Capitalized Lessor’s Cost: $324,424.81    6.    Lessee Federal Tax ID No.:
04-3549480 3.    Basic Term (No. of Months): 30 Months.    7.    Last Delivery
Date: 4.    Basic Term Lease Rate Factor: 3.464879    8.    Daily Lease Rate
Factor: .01155

 

9. First Termination Date: Thirty (30) months after the Basic Term Commencement
Date.

 

10. Interim Rent: For the period from and including the Lease Commencement Date
to but not including the Basic Term Commencement Date (“Interim Period”), Lessee
shall pay as rent (“Interim Rent”) for each unit of Equipment, the product of
the Daily Lease Rate Factor times the Capitalized Lessor’s Cost of such unit
times the number of days in the Interim Period. Interim Rent shall be due on the
lease commencement.

 

11. Basic Term Rent Commencing on _____________ and on the same day of each
month thereafter (each, a “Rent Payment Date”) during the Basic Term, Lessee
shall pay as rent (“Basic Term Rent”) the product of the Basic Term Lease Rate
Factor times the Capitalized Lessor’s Cost of all Equipment on this Schedule.

 

C. Tax Benefits              Depreciation Deductions:

1. Depreciation method is the 200% declining balance method, switching to
straight line method for the 1st taxable year for which using the straight line
method with respect to the adjusted basis as of the beginning of such year will
yield a larger allowance.

2. Recovery Period: Five (5) Years.

3. Basis: 100 % of the Capitalized Lessor’s Cost.

 

D. Property Tax

PROPERTY TAX NOT APPLICABLE ON EQUIPMENT LOCATED IN MASSACHUSETTS.

Lessor may notify Lessee (and Lessee agrees to follow such notification)
regarding any changes in property tax reporting and payment responsibilities.



--------------------------------------------------------------------------------

E. Article 2A Notice

IN ACCORDANCE WITH THE REQUIREMENTS OF ARTICLE 2A OF THE UNIFORM COMMERCIAL CODE
AS ADOPTED IN THE APPLICABLE STATE, LESSOR HEREBY MAKES THE FOLLOWING
DISCLOSURES TO LESSEE PRIOR TO EXECUTION OF THE LEASE, (A) THE PERSON(S)
SUPPLYING THE EQUIPMENT IS IBM (THE “SUPPLIER(S)”), (B) LESSEE IS ENTITLED TO
THE PROMISES AND WARRANTIES, INCLUDING THOSE OF ANY THIRD PARTY, PROVIDED TO THE
LESSOR BY SUPPLIER(S), WHICH IS SUPPLYING THE EQUIPMENT IN CONNECTION WITH OR AS
PART OF THE CONTRACT BY WHICH LESSOR ACQUIRED THE EQUIPMENT AND (C) WITH RESPECT
TO SUCH EQUIPMENT, LESSEE MAY COMMUNICATE WITH SUPPLIER(S) AND RECEIVE AN
ACCURATE AND COMPLETE STATEMENT OF SUCH PROMISES AND WARRANTIES, INCLUDING ANY
DISCLAIMERS AND LIMITATIONS OF THEM OR OF REMEDIES. TO THE EXTENT PERMITTED BY
APPLICABLE LAW, LESSEE HEREBY WAIVES ANY AND ALL RIGHTS AND REMEDIES CONFERRED
UPON A LESSEE IN ARTICLE 2A AND ANY RIGHTS NOW OR HEREAFTER CONFERRED BY STATUTE
OR OTHERWISE WHICH MAY LIMIT OR MODIFY ANY OF LESSOR’S RIGHTS OR REMEDIES UNDER
THE DEFAULT AND REMEDIES SECTION OF THE AGREEMENT.

 

F. Stipulated Loss and Termination Value Table*

*SEE ANNEX D ATTACHED HERETO AND MADE A PART HEREOF.

 

G. Modifications and Additions for This Schedule Only

For purposes of this Schedule only, the Agreement is amended as follows:

1 EQUIPMENT SPECIFIC PROVISIONS

The MAINTENANCE Section of the Lease is amended by adding the following as the
fifth sentence in subsection (a):

Lessee agrees that upon return of the Equipment, it will comply with all
original manufacturer’s performance specifications for new Equipment without
expense to Lessor. Lessee shall, if requested by Lessor, obtain a certificate or
service report from the manufacturer attesting to such condition.

Each reference contained in this Agreement to:

(a) “Adverse Environmental Condition” shall refer to (i) the existence or the
continuation of the existence, of an Environmental Emission (including, without
limitation, a sudden or non-sudden accidental or non-accidental Environmental
Emission), of, or exposure to, any substance, chemical, material, pollutant,
Contaminant, odor or audible noise or other release or emission in, into or onto
the environment (including, without limitation, the air, ground, water or any
surface) at, in, by, from or related to any Equipment, (ii) the environmental
aspect of the transportation, storage, treatment or disposal of materials in
connection with the operation of any Equipment or (iii) the violation, or
alleged violation of any statutes, ordinances, orders, rules regulations,
permits or licenses of, by or from any governmental authority, agency or court
relating to environmental matters connected with any Equipment.

(b) “Affiliate” shall refer, with respect to any given Person, to any Person
that directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such Person.

(c) “Contaminant” shall refer to those substances which are regulated by or form
the basis of liability under any Environmental Law, including, without
limitation, asbestos, polychlorinated biphenyls (“PCB’s”), and radioactive
substances, or other material or substance which has in the past or could in the
future constitute a health, safety or environmental hazard to any Person,
property or natural resources.

(d) “Environmental Claim” shall refer to any accusation, allegation, notice of
violation, claim, demand, abatement or other order on direction (conditional or
otherwise) by any governmental authority or any Person for personal injury
(including sickness, disease or death), tangible or intangible property damage,
damage to the environment or other adverse effects on the environment, or for
fines, penalties or restrictions, resulting from or based upon any Adverse
Environmental Condition.

(e) “Environmental Emission” shall refer to any actual or threatened release,
spill, emission, leaking, pumping, injection, deposit, disposal, discharge,
dispersal, leaching or migration into the indoor or outdoor environment, or into
or out of any of the Equipment, including, without limitation, the movement of
any Contaminant or other substance through or in the air, soil, surface water,
groundwater or property.



--------------------------------------------------------------------------------

(f) “Environmental Law” shall mean any federal, foreign, state or local law,
role or regulation pertaining to the protection of the environment, including,
but not limited to, the Comprehensive Environmental Response, Compensation, and
Liability Act (“CERCLA”) (42 U.S.C. Section 9601 et seq.), the Hazardous
Material Transportation Act (49 U.S.C. Section 1801 et seq.), the Federal Water
Pollution Control Act (33 U.S.C. Section 1251 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. Section 6901 et seq.), the Clean Air
Act (42 U.S.C. Section 7401 et seq.), the Toxic Substances Control Act (15
U.S.C. Section 2601 et seq.), the Federal Insecticide, Fungicide, and
Rodenticide Act (7 U.S.C. Section 1361 et seq.), and the Occupational Safety and
Health Act (19 U.S.C. Section 651 et seq.), as these laws have been amended or
supplemented, and any analogous foreign, federal, state or local statutes, and
the regulations promulgated pursuant thereto.

(g) “Environmental Loss” shall mean any loss, cost, damage, liability,
deficiency, fine, penalty or expense (including, without limitation, reasonable
attorneys’ fees, engineering and other professional or expert fees),
investigation, removal, cleanup and remedial costs (voluntarily or involuntarily
incurred) and damages to, loss of the use of or decrease in value of the
Equipment arising out of or related to any Adverse Environmental Condition.

(h) “Person” shall include any individual, partnership, corporation, trust,
unincorporated organization, government or department or agency thereof and any
other entity.

Lessee shall fully and promptly pay, perform, discharge, defend, indemnify and
hold harmless Lessor and its Affiliates, successors and assigns, directors,
officers, employees and agents from and against any Environmental Claim or
Environmental Loss.

The provisions of this Schedule shall survive any expiration or termination of
the Lease and shall be enforceable by Lessor, its successors and assigns.

The MAINTENANCE Section subsection (a) of the Lease shall be amended by adding
the following at the end thereof:

RETURN PROVISIONS: In addition to the provisions provided for in the RETURN OF
EQUIPMENT Section of the Lease, and provided that Lessee has elected not to
exercise its option to purchase the Equipment, at Lessor’s reasonable request,
Lessee shall, at its expense:

(a) Upon the request of Lessor, Lessee shall no later than sixty (60) days prior
to the expiration or other termination of the Lease provide:

(i) a detailed inventory of the Equipment (including the model and serial number
of each major component thereof), including, without limitation, all internal
circuit boards, module boards, and software features;

(ii) a complete and current set of all manuals, equipment configuration, setup
and operation diagrams, maintenance records and other data that may be
reasonably requested by Lessor concerning the configuration and operation of the
Equipment; and

(iii) a certification of the manufacturer or of a maintenance provider
acceptable to Lessor that the Equipment (1) has been tested and is operating in
accordance with manufacturers specifications (together with a report detailing
the condition of the Equipment), the results of such test(s) and inspection(s)
and all repairs that were performed as a result of such test(s) and inspections)
and (2) that the Equipment qualifies for the manufacturers used equipment
maintenance program.

(b) Upon the request of Lessor, Lessee shall, no later than sixty (60) days
prior to the expiration or other termination of the Lease, make the Equipment
available for on-site operational inspection by persons designated by the Lessor
who shall be duly qualified to inspect the Equipment in its operational
environment

(c) All Equipment shall be reasonably cleaned and treated with respect to rust,
corrosion and appearance in accordance with manufacturers recommendations and
consistent with the best practices of dealers in used equipment similar to the
Equipment; shall have no Lessee installed markings or labels which are not
necessary for the operation, maintenance or repair of the Equipment; and shall
be in compliance with all applicable governmental laws, rules and regulations.

(d) The Equipment shall be deinstalled and packed by or under the supervision of
the manufacturer or such other person acceptable to Lessor in accordance with
manufacturers recommendations. Without limitation, all internal fluids will
either be drained and disposed of or filled and secured in accordance with
manufacturers recommendations and applicable governmental laws, rules and
regulations.

(e) Provide for transportation of the Equipment in a manner consistent with the
manufacturer’s recommendations and practices to any locations within the
continental United States as Lessor shall direct; and shall have the Equipment
unloaded at such locations.

 

H. Payment Authorization

Yon are hereby irrevocably authorized and directed to deliver and apply the
proceeds due under this Schedule as follows:

 

Company Name

  

Address

   Amount

IBM

   P.O. BOX 945684, ATLANTA, GA    $ 324.424.81

This authorization and direction is given pursuant to the same authority
authorizing the above-mentioned financing.



--------------------------------------------------------------------------------

2124 4137753011   *LEAS2124*

ANNEX D

TO

SCHEDULE NO. 011

TO MASTER LEASE AGREEMENT

DATED AS OF August 11, 2004

STIPULATED LOSS AND TERMINATION VALUE TABLE*

 

Rental Basic

   Termination
Value
Percentage    Stipulated
Loss Value
Percentage    Rental    Termination
Value
Percentage    Stipulate
Loss Value
Percentage

  1

   102.276    106.556    16    57.729    67.869

  2

   99.515    104.186    17    54.567    65.098

  3

   96.728    101.790    18    51.375    62.297

  4

   93.891    99.344    19    48.152    59.465

  5

   91.006    96.850    20    44.914    56.617

  6

   88.094    94.327    21    41.661    53.755

  7

   85.153    91.778    22    38.393    50.877

  8

   82.193    89.209    23    35.108    47.983

  9

   79.214    86.620    24    31.792    45.058

10

   76.215    84.011    25    28.460    42.116

11

   73.195    81.382    26    25.111    39.158

12

   70.147    78.725    27    21.730    36.167

13

   67.078    76.046    28    18.332    33.160

14

   63.988    73.348    29    14.918    30.136

15

   60.869    70.619    30    11.470    27.079

 

Initials:    /s/ Illegible       /s/ Illegible       Lessor       Lessee   

 

* The Stipulated Loss Value or Termination Value for any unit of Equipment shall
be equal to the Capitalized Lessor’s Cost of such unit multiplied by the
appropriate percentage derived from the above table. In the event that the Lease
is for any reason extended; then the last percentage figure shown above shall
control throughout any such extended term.



--------------------------------------------------------------------------------

iCS(R020403) 4155925003   *LEAS8760*  

BIOTECH EQUIPMENT SCHEDULE

SCHEDULE NO. 003

DATED THIS 6/30/05

TO MASTER LEASE AGREEMENT

DATED AS OF August 11, 2004

 

Lessor & Mailing Address:

  

Lessee & Mailing Address:

General Electric Capital Corporation

   Infinity Pharmaceuticals, Inc.

S3 Wooster Heights Road

   780 Memorial Drive

Danbury, CT 06810

   Cambridge, MA 02139

This Schedule is executed pursuant to, and incorporates by reference the terms
and conditions of, and capitalized terms not defined herein shall have the
meanings assigned to them in, the Master Lease Agreement identified above
(“Agreement” said Agreement and this Schedule being collectively referred to as
“Lease”). This Schedule, incorporating by reference the Agreement, constitutes a
separate instrument of lease.

 

A. Equipment: Subject to the terms and conditions of the Lease, Lessor agrees to
Lease to Lessee the Equipment described below (the “Equipment”).

 

Number
of Units   Capitalized
Lessor’s Cost   Manufacturer   Serial
Number   Model and Type of Equipment        

 

  SEE EXHIBIT A ATTACHED HERETO AND MADE A PART HEREOF

 

B. Financial Terms

 

1.      Advance Rent (if any): $1,592.96

2.      Capitalized Lessor’s Cost: $46,598.47

3.      Basic Term (No. of Months): 39 Months.

4.      Basic Term Lease Rate Factor: 3.418476

5.      Basic Term Commencement Date:

6.      Lessee Federal Tax ID No.: 04-3549480

7.      Last Delivery Date:

8.      Daily Lease Rate Factor: .11395

 

9. First Termination Date: Thirty (30) months after the Basic Term Commencement
Date.

 

10. Interim Rent: For the period from and including the Lease Commencement Date
to but not including the Basic Term Commencement Date (“Interim Period”), Lessee
shall pay as rent (“Interim Rent”) for each unit of Equipment, the product of
the Daily Lease Rate Factor times the Capitalized Lessor’s Cost of such unit
times the number of days in the Interim Period. Interim Rent shall be due on the
lease commencement.

 

11. Basic Term Rent. Commencing on 7/1/05 and on the same day of each month
thereafter (each, a “Rent Payment Date”) during the Basic Term, Lessee shall pay
as rent (“Basic Term Rent”) the product of the Basic Term Lease Rate Factor
times the Capitalized Lessor’s Cost of all Equipment on this Schedule.

 

C. Tax Benefits            Depreciation Deductions:

 

  1. Depreciation method is the 200% declining balance method, switching to
straight line method for the 1st taxable year for which using the straight line
method with respect to the adjusted basis as of the beginning of such year will
yield a larger allowance.

 

  2. Recovery Period: Five (5) Years.

 

  3. Basis: 100% of the Capitalized Lessor’s Cost.

 

D. Property Tax

PROPERTY TAX NOT APPLICABLE ON EQUIPMENT LOCATED IN MASSACHUSETTS.

Lessor may notify Lessee (and Lessee agrees to follow such notification)
regarding any changes in property tax reporting and payment responsibilities.



--------------------------------------------------------------------------------

E. Article 2A Notice

IN ACCORDANCE WITH THE REQUIREMENTS OF ARTICLE 2A OF THE UNIFORM COMMERCIAL CODE
AS ADOPTED IN THE APPLICABLE STATE, LESSOR HEREBY MAKES THE FOLLOWING
DISCLOSURES TO LESSEE PRIOR TO EXECUTION OF THE LEASE, (A) THE PERSON(S)
SUPPLYING THE EQUIPMENT IS IBM (THE “SUPPLIER(S)”), (B) LESSEE IS ENTITLED TO
THE PROMISES AND WARRANTIES, INCLUDING THOSE OF ANY THIRD PARTY, PROVIDED TO THE
LESSOR BY SUPPLIER(S), WHICH IS SUPPLYING THE EQUIPMENT IN CONNECTION WITH OR AS
PART OF THE CONTRACT BY WHICH LESSOR ACQUIRED THE EQUIPMENT AND (C) WITH RESPECT
TO SUCH EQUIPMENT, LESSEE MAY COMMUNICATE WITH SUPPLIER(S) AND RECEIVE AN
ACCURATE AND COMPLETE STATEMENT OF SUCH PROMISES AND WARRANTIES, INCLUDING ANY
DISCLAIMERS AND LIMITATIONS OF THEM OR OF REMEDIES. TO THE EXTENT PERMITTED BY
APPLICABLE LAW, LESSEE HEREBY WAIVES ANY AND ALL RIGHTS AND REMEDIES CONFERRED
UPON A LESSEE IN ARTICLE 2A AND ANY RIGHTS NOW OR HEREAFTER CONFERRED BY STATUTE
OR OTHERWISE WHICH MAY LIMIT OR MODIFY ANY OF LESSOR’S RIGHTS OR REMEDIES UNDER
THE DEFAULT AND REMEDIES SECTION OF THE AGREEMENT.

 

F. Stipulated Loss and Termination Value Table*

*SEE ANNEX D ATTACHED HERETO AND MADE A PART HEREOF.

 

G. Modifications and Additions for This Schedule Only

For purposes of this Schedule only, the Agreement is amended as follows:

 

I. EQUIPMENT SPECIFIC PROVISIONS

The MAINTENANCE Section of the Lease is amended by adding the following as the
fifth sentence in subsection (a):

Lessee agrees that upon return of the Equipment, it will comply with all
original manufacturer’s performance specifications for new Equipment without
expense to Lessor. Lessee shall, if requested by Lessor, obtain a certificate or
service report from the manufacturer attesting to such condition.

Each reference contained in this Agreement to:

(a) “Adverse Environmental Condition” shall refer to (i) the existence or the
continuation of the existence, of an Environmental Emission (including, without
limitation, a sudden or non-sudden accidental or non-accidental Environmental
Emission), of, or exposure to, any substance, chemical, material, pollutant,
Contaminant, odor or audible noise or other release or emission in, into or onto
the environment (including, without limitation, the air, ground, water or any
surface) at, in, by, from or related to any Equipment, (ii) the environmental
aspect of the transportation, storage, treatment or disposal of materials in
connection with the operation of any Equipment or (iii) the violation, or
alleged violation of any statutes, ordinances, orders, rules regulations,
permits or licenses of, by or from any governmental authority, agency or court
relating to environmental matters connected with any Equipment.

(b) “Affiliate” shall refer, with respect to any given Person, to any Person
that directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such Person.

(c) “Contaminant” shall refer to those substances which are regulated by or form
the basis of liability under any Environmental Law, including, without
limitation, asbestos, polychlorinated biphenyls (“PCB’s”), and radioactive
substances, or other material or substance which has in the past or could in the
future constitute a health, safety or environmental hazard to any Person,
property or natural resources.

(d) “Environmental Claim” shall refer to any accusation, allegation, notice of
violation, claim, demand, abatement or other order on direction (conditional or
otherwise) by any governmental authority or any Person for personal injury
(including sickness, disease or death), tangible or intangible property damage,
damage to the environment or other adverse effects on the environment, or for
fines, penalties or restrictions, resulting from or based upon any Adverse
Environmental Condition.

(e) “Environmental Emission” shall refer to any actual or threatened release,
spill, emission, leaking, pumping, injection, deposit, disposal, discharge,
dispersal, leaching or migration into the indoor or outdoor environment, or into
or out of any of the Equipment, including, without limitation, the movement of
any Contaminant or other substance through or in the air, soil, surface water,
groundwater or property.



--------------------------------------------------------------------------------

(f) “Environmental Law” shall mean any federal, foreign, state or local law,
rule or regulation pertaining to the protection of the environment, including,
but not limited to, the Comprehensive Environmental Response, Compensation, and
Liability Act (“CERCLA”) (42 U.S.C. Section 9601 et seq .), the Hazardous
Material Transportation Act (49 U.S.C. Section 1801 et seq .), the Federal Water
Pollution Control Act (33 U.S.C. Section 1251 et seq .), the Resource
Conservation and Recovery Act (42 U.S.C. Section 6901 et seq .), the Clean Air
Act (42 U.S.C. Section 7401 et seq .), the Toxic Substances Control Act (15
U.S.C. Section 2601 et seq .), the Federal Insecticide, Fungicide, and
Rodenticide Act (7 U.S.C. Section 1361 et seq .), and the Occupational Safety
and Health Act (19 U.S.C. Section 651 et seq .), as these laws have been amended
or supplemented, and any analogous foreign, federal, state or local statutes,
and the regulations promulgated pursuant thereto.

(g) “Environmental Loss” shall mean any loss, cost, damage, liability,
deficiency, fine, penalty or expense (including, without limitation, reasonable
attorneys’ fees, engineering and other professional or expert fees),
investigation, removal, cleanup and remedial costs (voluntarily or involuntarily
incurred) and damages to, loss of the use of or decrease in value of the
Equipment arising out of or related to any Adverse Environmental Condition.

(h) “Person” shall include any individual, partnership, corporation, trust,
unincorporated organization, government or department or agency thereof and any
other entity.

Lessee shall fully and promptly pay, perform, discharge, defend, indemnify and
hold harmless Lessor and its Affiliates, successors and assigns, directors,
officers, employees and agents from and against any Environmental Claim or
Environmental Loss.

The provisions of this Schedule shall survive any expiration or termination of
the Lease and shall be enforceable by Lessor, its successors and assigns.

The MAINTENANCE Section subsection (a) of the Lease shall be amended by adding
the following at the end thereof:

RETURN PROVISIONS: In addition to the provisions provided for in the RETURN OF
EQUIPMENT Section of the Lease, and provided that Lessee has elected not to
exercise its option to purchase the Equipment, at Lessor’s reasonable request,
Lessee shall, at its expense:

(a) Upon the request of Lessor, Lessee shall no later than sixty (60) days prior
to the expiration or other termination of the Lease provide:

(i) a detailed inventory of the Equipment (including the model and serial number
of each major component thereof), including, without limitation, all internal
circuit boards, module boards, and software features;

(ii) a complete and current set of all manuals, equipment configuration, setup
and operation diagrams, maintenance records and other data that may be
reasonably requested by Lessor concerning the configuration and operation of the
Equipment; and

(iii) a certification of the manufacturer or of a maintenance provider
acceptable to Lessor that the Equipment (I) has been tested and is operating in
accordance with manufacturers specifications (together with a report detailing
the condition of the Equipment), the results of such test(s) and inspection(s)
and all repairs that were performed as a result of such test(s) and
inspection(s) and (2) that the Equipment qualifies for the manufacturers used
equipment maintenance program.

(b) Upon the request of Lessor, Lessee shall, no later than sixty (60) days
prior to the expiration or other termination of the Lease, make the Equipment
available for on-site operational inspection by persons designated by the Lessor
who shall be duly qualified to inspect the Equipment in its operational
environment.

(c) All Equipment shall be reasonably cleaned and treated with respect to rust,
corrosion and appearance in accordance with manufacturers recommendations and
consistent with the best practices of dealers in used equipment similar to the
Equipment; shall have no Lessee installed markings or labels which are not
necessary for the operation, maintenance or repair of the Equipment; and shall
be in compliance with all applicable governmental laws, rules and regulations.

(d) The Equipment shall be deinstalled and packed by or under the supervision of
the manufacturer or such other person acceptable to Lessor in accordance with
manufacturers recommendations. Without limitation, all internal fluids will
either be drained and disposed of or filled and secured in accordance with
manufacturers recommendations and applicable governmental laws, rules and
regulations.

(e) Provide for transportation of the Equipment in a manner consistent with the
manufacturer’s recommendations and practices to any locations within the
continental United States as Lessor shall direct; and shall have the Equipment
unloaded at such locations.

 

H. Payment Authorization

You are hereby irrevocably authorized and directed to deliver and apply the
proceeds due under this Schedule as follows:

 

Company Name

  

Address

   Amount

IBM

   P.O. BOX 945684, ATLANTA, GA    $ 46,598.47

The following amounts will be auto debited from you account on 7/1/05

Interim Rent $53.10 and Advance Rent $1,592.96



--------------------------------------------------------------------------------

This authorization and direction is given pursuant to the same authority
authorizing the above-mentioned financing.

Pursuant to the provisions of the lease, as it relates to this Schedule, Lessee
hereby certifies and warrants that (i) all Equipment listed above has been
delivered and installed (if applicable) as of the date stated above, and copies
of the Bill(s) of Lading or other documentation acceptable to Lessor which show
the date of delivery are attached hereto; (ii) Lessee has inspected the
Equipment, and all such testing as it deems necessary has been performed by
Lessee, Supplier or the manufacturer; and (iii) Lessee accepts the Equipment for
all purposes of the Lease, the purchase documents and all attendant documents.

Lessee does further certify that as of the date hereof (i) Lessee is not in
default under the Lease; (ii) the representations and warranties made by Lessee
pursuant to or under the Lease are true and correct on the date hereof and
(iii) Lessee has reviewed and approves of the purchase documents for the
Equipment, if any.

Except as expressly modified hereby, all terms and provisions of the Agreement
shall remain in full force and effect. This Schedule is not binding or effective
with respect to the Agreement or Equipment until executed on behalf of Lessor
and Lessee by authorized representatives of Lessor and Lessee, respectively.

IN WITNESS WHEREOF, Lessee and Lessor have caused this Schedule to be executed
by their duly authorized representatives as of the date first above written.

 

LESSOR:

   

LESSEE:

General Electric Capital Corporation     Infinity Pharmaceuticals, Inc. By:  
/s/ John Edez    

By:

 

/s/ Thomas J. Burke

Name:

  John Edez    

Name:

 

Thomas J. Burke

Title:

  SVP    

Title:

  Controller



--------------------------------------------------------------------------------

2124 4137754754

   *LEAS2124*

ANNEX D

TO

SCHEDULE NO. 003

TO MASTER LEASE AGREEMENT

DATED AS OF August 11, 2004

STIPULATED LOSS AND TERMINATION VALUE TABLE *

 

Rental Basic    Termination Value
Percentage    Stipulated Loss Value
Percentage    Rental    Termination Value
Percentage    Stipulated Loss Value
Percentage 1    103.930    107.965    16    63.441    69.521 2    101.491   
105.663    17    60.473    66.689 3    99.004    103.311    18    57.471   
63.823 4    96.467    100.911    19    54.434    60.922 5    93.901    98.481   
20    51.363    57.988 6    91.297    96.014    21    48.259    55.020 7   
88.657    93.510    22    45.135    52.032 8    85.986    90.975    23    41.991
   49.024 9    83.284    88.409    24    38.826    45.996 10    80.549    85.810
   25    35.640    42.947 11    77.781    83.179    26    32.420    39.863 12   
74.979    80.514    27    29.179    36.758 13    72.144    77.815    28   
25.917    33.632 14    69.277    75.084    29    22.620    30.471 15    66.376
   72.320    30    19.301    27.288

 

Initials:    /s/ Illegible       /s/ Illegible    Lessor       Lessee

 

* The Stipulated Loss Value or Termination Value for any unit of Equipment shall
be equal to the Capitalized Lessor’s Cost of such unit multiplied by the
appropriate percentage derived from the above table. In the event that the Lease
is for any reason extended, then the last percentage figure shown above shall
control throughout any such extended term.



--------------------------------------------------------------------------------

EXHIBIT

ACCOUNT             54-003

 

Company Name:

   Infinity Pharmaceuticals    DEPRECIATION DATE    05/31/05

Equipment Location:

   780 Memorial Drive, Cambridge MA 02139    DATE OF LAST FUNDING    06/23/05

 

Inv.

Item

  Supplier   Invoice
#   Inv.
Date  

Description

  QTY   Serial #   Customer’s
Internal
Tag #(if
applicable)   PO#   Amt.
Financed   Vendor
Total   Ck
#   Proof of
payment’s   Ck Amt.   Equip
Code 1   IBM   4716626   05/19/05   EXP T43 INTEL PENTIUM M 750 1.8 GHZ   1    
  12530   $ 1,992.00     GE
TO
PAY   YES   $ 41,597.00   COMP       05/19/05   EXP T43 INTEL PENTIUM M 750 1.8
GHZ   1         $ 1,992.00           COMP       05/19/05   EXP T43 INTEL PENTIUM
M 750 1.8 GHZ   1         $ 1,992.00           COMP       05/19/05   EXP T43
INTEL PENTIUM M 750 1.8 GHZ   1         $ 1,992.00           COMP       05/19/05
  EXP T43 INTEL PENTIUM M 750 1.8 GHZ   1         $ 1,992.00           COMP    
  05/19/05   EXP T43 INTEL PENTIUM M 750 1.8 GHZ   1         $ 1,992.00        
  COMP       05/19/05   EXP T43 INTEL PENTIUM M 750 1.8 GHZ   1         $
1,992.00           COMP       05/19/05   EXP T43 INTEL PENTIUM M 750 1.8 GHZ   1
        $ 1,992.00           COMP       05/19/05   EXP T43 INTEL PENTIUM M 750
1.8 GHZ   1         $ 1,992.00           COMP       05/19/05   EXP T43 INTEL
PENTIUM M 750 1.8 GHZ   1         $ 1,992.00           COMP       05/19/05   EXP
T43 INTEL PENTIUM M 750 1.8 GHZ   1         $ 1,992.00           COMP      
05/19/05   EXP T43 INTEL PENTIUM M 750 1.8 GHZ   1         $ 1,992.00          
COMP       05/19/05   EXP T43 INTEL PENTIUM M 750 1.8 GHZ   1         $ 1,992.00
          COMP       05/19/05   EXP T43 INTEL PENTIUM M 750 1.8 GHZ   1        
$ 1,992.00           COMP       05/19/05   EXP T43 INTEL PENTIUM M 750 1.8 GHZ  
1         $ 1,992.00           COMP       05/19/05   EXP T43 INTEL PENTIUM M 750
1.8 GHZ   1         $ 1,992.00           COMP       05/19/05   EXP T43 INTEL
PENTIUM M 750 1.8 GHZ   1         $ 1,992.00           COMP       05/19/05   EXP
T43 INTEL PENTIUM M 750 1.8 GHZ   1         $ 1,992.00           COMP      
05/19/05   EXP T43 INTEL PENTIUM M 750 1.8 GHZ   1         $ 1,992.00          
COMP       05/19/05   EXP T43 INTEL PENTIUM M 750 1.8 GHZ   1         $ 1,992.00
          COMP       05/19/05   Tax           $ 1,757.00           SOFT 4710498
      05/09/05   1GB PC2 4200 CL4 NPDDR2 SD RAM   10         $ 2,970.00     GE
TO
PAY   YES   $ 5,001.47   COMP       05/09/05   512 MB PC2 4200 CL4 NPDDR2 SD RAM
  10         $ 1,350.00           COMP       05/09/05   Tax           $ 238.17  
        SOFT       05/09/05   Freight           $ 443.30   $ 46,598.47        
SOFT               FUNDING TOTAL   $ 46,598.47   $ 46,598.47                    
                       

Equipment Code List

LAB = Lab Equipment

COMP = Computer Hardware

OFC = Furniture, Telephone, Fax, Etc.

SOFT = Computer Software, Tooling/Molds, Tax, Freight, Extended Warranties,
Service Contracts, Tenant Improvements, Etc.

 

Equip Code

   Total    % of Total  

LAB

   $ —      0.00 %

COMP

   $ 44,160.00    94.77 %

OFC

   $ —      0.00 %

SOFT

   $ 2,438.47    5.23 %              

Total

   $ 46,598.47    100.00 %

 

Infinity Pharmaceuticals By:   /s/ Illegible Title:   Controller

INITIALS:                         



--------------------------------------------------------------------------------

CS(R020403) 4155925001   *LEAS8760*  

BIOTECH EQUIPMENT SCHEDULE

SCHEDULE NO. 001

DATED THIS 8/13/04

TO MASTER LEASE AGREEMENT

DATED AS OF August 11, 2004

 

Lessor & Mailing Address:

  

Lessee & Mailing Address:

General Electric Capital Corporation

83 Wooster Heights Road

Danbury, CT 06810

  

Infinity Pharmaceuticals, Inc.

780 Memorial Drive

Cambridge, MA 02139

This Schedule is executed pursuant to, and incorporates by reference the terms
and conditions of, and capitalized terms not defined herein shall have the
meanings assigned to them in, the Master Lease Agreement identified above
(“Agreement” said Agreement and this Schedule being collectively referred to as
“Lease”). This Schedule, incorporating by reference the Agreement, constitutes a
separate instrument of lease.

 

A. Equipment: Subject to the terms and conditions of the Lease, Lessor agrees to
Lease to Lessee the Equipment described below (the “Equipment”).

 

Number of Units

   Capitalized
Lessor’s Cost    Manufacturer    Serial Number    Model and Type of Equipment   
        

SEE EXHIBIT A ATTACHED HERETO AND MADE A PART HEREOF

 

B. Financial Terms

 

1.      Advance Rent (if any): $11,240.93

2.      Capitalized Lessor’s Cost: $ 324,424.81

3.      Basic Term (No. of Months): 30 Months.

4.      Basic Term Lease Rate Factor: 3.464879

5.      Basic Term Commencement Date:

6.      Lessee Federal Tax ID No.: 04-3549480

7.      Last Delivery Date:

8.      Daily Lease Rate Factor: .01155

 

9. First Termination Date: Thirty (30) months after the Basic Term Commencement
Date.

 

10. Interim Rent: For the period from and including the Lease Commencement Date
to but not including the Basic Term Commencement Date (“Interim Period”), Lessee
shall pay as rent (“Interim Rent”) for each unit of Equipment, the product of
the Daily Lease Rate Factor times the Capitalized Lessor's Cost of such unit
times the number of days in the Interim Period. Interim Rent shall be due on the
lease commencement.

 

11. Basic Term Rent. Commencing on 9/1/04 and on the same day of each month
thereafter (each, a “Rent Payment Date”) during the Basic Term, Lessee shall pay
as rent (“Basic Term Rent”) the product of the Basic Term Lease Rate Factor
times the Capitalized Lessor’s Cost of all Equipment on this Schedule.

 

C. Tax Benefits         Depreciation Deductions:

 

1. Depreciation method is the 200 % declining balance method, switching to
straight line method for the 1st taxable year for which using the straight line
method with respect to the adjusted basis as of the beginning of such year will
yield a larger allowance.

 

2. Recovery Period: Five (5) Years.

 

3. Basis: 100 % of the Capitalized Lessor’s Cost.

 

D. Property Tax

PROPERTY TAX NOT APPLICABLE ON EQUIPMENT LOCATED IN MASSACHUSETTS.

Lessor may notify Lessee (and Lessee agrees to follow such notification)
regarding any changes in property as reporting and payment responsibilities.



--------------------------------------------------------------------------------

E. Article 2A Notice

IN ACCORDANCE WITH THE REQUIREMENTS OF ARTICLE 2A OF THE UNIFORM COMMERCIAL CODE
AS ADOPTED IN THE APPLICABLE STATE, LESSOR HEREBY MAKES THE FOLLOWING
DISCLOSURES TO LESSEE PRIOR TO EXECUTION OF THE LEASE, (A) THE PERSON(S)
SUPPLYING THE EQUIPMENT IS IBM (THE “SUPPLIER(S)”), (B) LESSEE IS ENTITLED TO
THE PROMISES AND WARRANTIES, INCLUDING THOSE OF ANY THIRD PARTY, PROVIDED TO THE
LESSOR BY SUPPLIER(S), WHICH IS SUPPLYING THE EQUIPMENT IN CONNECTION WITH OR AS
PART OF THE CONTRACT BY WHICH LESSOR ACQUIRED THE EQUIPMENT AND (C) WITH RESPECT
TO SUCH EQUIPMENT, LESSEE MAY COMMUNICATE WITH SUPPLIER(S) AND RECEIVE AN
ACCURATE AND COMPLETE STATEMENT OF SUCH PROMISES AND WARRANTIES, INCLUDING ANY
DISCLAIMERS AND LIMITATIONS OF THEM OR OF REMEDIES. TO THE EXTENT PERMITTED BY
APPLICABLE LAW, LESSEE HEREBY WAIVES ANY AND ALL RIGHTS AND REMEDIES CONFERRED
UPON A LESSEE IN ARTICLE 2A AND ANY RIGHTS NOW OR HEREAFTER CONFERRED BY STATUTE
OR OTHERWISE WHICH MAY LIMIT OR MODIFY ANY OF LESSOR'S RIGHTS OR REMEDIES UNDER
THE DEFAULT AND REMEDIES SECTION OF THE AGREEMENT.

 

F. Stipulated Loss and Termination Value Table*

*SEE ANNEX D ATTACHED HERETO AND MADE A PART HEREOF.

 

G. Modifications and Additions for This Schedule Only

For purposes of this Schedule only, the Agreement is amended as follows:

 

  I EQUIPMENT SPECIFIC PROVISIONS

The MAINTENANCE Section of the Lease is amended by adding the following as the
fifth sentence in subsection (a):

Lessee agrees that upon return of the Equipment, it will comply with all
original manufacturer's performance specifications for new Equipment without
expense to Lessor. Lessee shall, if requested by Lessor, obtain a certificate or
service report from the manufacturer attesting to such condition.

Each reference contained in this Agreement to:

(a) “Adverse Environmental Condition” shall refer to (i) the existence or the
continuation of the existence, of an Environmental Emission (including, without
limitation, a sudden or non-sudden accidental or non-accidental Environmental
Emission), of, or exposure to, any substance, chemical, material, pollutant,
Contaminant, odor or audible noise or other release or emission in, into or onto
the environment (including, without limitation, the air, ground, water or any
surface) at, in, by, from or related to any Equipment, (ii) the environmental
aspect of the transportation, storage, treatment or disposal of materials in
connection with the operation of any Equipment or (iii) the violation, or
alleged violation of any statutes, ordinances, orders, rates regulations,
permits or licenses of, by or from any governmental authority, agency or court
relating to environmental matters connected with any Equipment.

(b) “Affiliate” shall refer, with respect to any given Person, to any Person
that directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such Person.

(c) “Contaminant” shall refer to those substances which are regulated by or form
the basis of liability under any Environmental Law, including, without
limitation, asbestos, polychlorinated biphenyls (“PCB's”), and radioactive
substances, or other material or substance which has in the past or could in the
future constitute a health, safety or environmental hazard to any Person,
property or natural resources.

(d) “Environmental Claim” shall refer to any accusation, allegation, notice of
violation, claim, demand, abatement or other order on direction (conditional or
otherwise) by any governmental authority or any Person for personal injury
(including sickness, disease or death), tangible or intangible property damage,
damage to the environment or other adverse effects on the environment, or for
fines, penalties or restrictions, resulting from or based upon any Adverse
Environmental Condition.

(e) “Environmental Emission” shall refer to any actual or threatened release,
spill, emission, leaking, pumping, injection, deposit, disposal, discharge,
dispersal, teaching or migration into the indoor or outdoor environment, or into
or out of any of the Equipment, including, without limitation, the movement of
any Contaminant or other substance through or in the air, soil, surface water,
groundwater or property.



--------------------------------------------------------------------------------

(f) “Environmental Law” shall mean any federal, foreign, state of local law,
rule or regulation pertaining to the protection of the environment, including,
but not limited to, the Comprehensive Environmental Response, Compensation, and
Liability Act (“CERCLA”) (42 U.S.C. Section 9601 et seq.), the Hazardous
Material Transportation Act (49 U.S.C. Section 1801 seq.), the Federal Water
Pollution Control Act (33 U.S.C. Section 1251 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. Section 6901 et seq.), the Clean Air
Act (42 U.S.C. Section 7401 et seq.), the Toxic Substances Control Act (15
U.S.C. Section 2601 et seq .), the Federal Insecticide, Fungicide, and
Rodenticide Act (7 U.S.C. Section 1361 et seq.), and the Occupational Safety and
Health Act (19 U.S.C. Section 651 et seq.), as these laws have been amended or
supplemented, and any analogous foreign, federal, state or local statutes, and
the regulations promulgated pursuant thereto.

(g) “Environmental Loss” shall mean any loss, cost, damage, liability,
deficiency, fine, penalty or expense (including, without limitation, reasonable
attorneys’ fees, engineering and other professional or expert fees),
investigation, removal, cleanup and remedial costs (voluntarily or involuntarily
incurred) and damages to, loss of the use of or decrease in value of the
Equipment arising out of or related to any Adverse Environmental Condition.

(h) “Person” shall include any individual, partnership, corporation, trust,
unincorporated organization, government or department or agency thereof and any
other entity.

Lessee shall fully and promptly pay, perform, discharge, defend, indemnify and
hold harmless Lessor and its Affiliates, successors and assigns, directors,
officers, employees and agents from and against any Environmental Claim or
Environmental Loss.

The provisions of this Schedule shall survive any expiration or termination of
the Lease and shall be enforceable by Lessor, its successors and assigns.

The MAINTENANCE Section subsection (a) of the Lease shall be amended by adding
the following at the end thereof:

RETURN PROVISIONS: In addition to the provisions provided for in the RETURN OF
EQUIPMENT Section of the Lease, and provided that Lessee has elected not to
exercise its option to purchase the Equipment, at Lessor’s reasonable request,
Lessee shall, at its expense:

(a) Upon the request of Lessor, Lessee shall no later than sixty (60) days prior
to the expiration or other termination of the Lease provide:

(i) a detailed inventory of the Equipment (including the model and serial number
of each major component thereof), including, without limitation, all internal
circuit boards, module boards, and software features;

(ii) a complete and current set of all manuals, equipment configuration, setup
and operation diagrams, maintenance records and other data that may be
reasonably requested by Lessor concerning the configuration and operation of the
Equipment; and

(iii) a certification of the manufacturer or of a maintenance provider
acceptable to Lessor that the Equipment (1) has been tested and is operating in
accordance with manufacturers specifications (together with a report detailing
the condition of the Equipment), the results of such test(s) and inspection(s)
and all repairs that were performed as a result of such test(s) and
inspection(s) and (2) that the Equipment qualifies for the manufacturers used
equipment maintenance program.

(b) Upon the request of Lessor, Lessee shall, no later than sixty (60) days
prior to the expiration or other termination of the Lease, make the Equipment
available for on-site operational inspection by persons designated by the Lessor
who shall be duly qualified to inspect the Equipment in its operational
environment.

(c) All Equipment shall be reasonably cleaned and treated with respect to rust,
corrosion and appearance in accordance with manufacturers recommendations and
consistent with the best practices of dealers in used equipment similar to the
Equipment; shall have no Lessee installed markings or labels which are not
necessary for the operation, maintenance or repair of the Equipment; and shall
be in compliance with all applicable governmental laws, rules and regulations.

(d) The Equipment shall be deinstalled and packed by or under the supervision of
the manufacturer or such other person acceptable to Lessor in accordance with
manufacturers recommendations. Without limitation, all internal fluids will
either be drained and disposed of or filled and secured in accordance with
manufacturers recommendations and applicable governmental laws, rules and
regulations.

(e) Provide for transportation of the Equipment in a manner consistent with the
manufacturer’s recommendations and practices to any locations within the
continental United States as Lessor shall direct; and shall have the Equipment
unloaded at such locutions.

 

H. Payment Authorization

You are hereby irrevocably authorized and directed to deliver and apply the
proceeds due under this Schedule as follows:

 

Company Name

  

Address

   Amount

IBM

   P.O. BOX 945684, ATLANTA, GA    $ 324,424.81

This authorization and direction is given pursuant to the same authority
authorizing the above-mentioned financing.



--------------------------------------------------------------------------------

Pursuant to the provisions of the lease, as it relates to this Schedule, Lessee
hereby certifies and warrants that (i) all Equipment listed above has been
delivered and installed (if applicable) as of the date stated above, and copies
of the Bill(s) of Lading or other documentation acceptable to Lessor which show
the date of delivery are attached hereto; (ii) Lessee has inspected the
Equipment, and all such testing as it deems necessary has been performed by
Lessee, Supplier or the manufacturer; and (iii) Lessee accepts the Equipment for
all purposes of the Lease, the purchase documents and all attendant documents.

Lessee does further certify that as of the date hereof (i) Lessee is not in
default under the Lease; (ii) the representations and warranties made by Lessee
pursuant to or under the Lease are true and correct on the date hereof and
(iii) Lessee has reviewed and approves of the purchase documents for the
Equipment, if any.

Except as expressly modified hereby, all terms and provisions of the Agreement
shall remain in full force and effect. This Schedule is not binding or effective
with respect to the Agreement or Equipment until executed on behalf of Lessor
and Lessee by authorized representatives of Lessor and Lessee, respectively.

IN WITNESS WHEREOF, Lessee and Lessor have caused this Schedule to be executed
by their duly authorized representatives as of the date first above written.

 

LESSOR:

    LESSEE: General Electric Capital Corporation     Infinity Pharmaceuticals,
Inc. By:   /s/ John Edez     By:   /s/ Thomas J. Burke Name:   John Edez    
Name:   Thomas J. Burke Title:   S V P     Title:   Controller



--------------------------------------------------------------------------------

EXHIBIT,

ACCOUNT #4137754-001

 

Company Name:

Equipment Location:

  

Infinity Pharmaceuticals

780 Memorial Drive, Cambridge MA 02139

   DEPRECIATION DATE    06/30/04

 

Inv.

Item

     

Supplier

 

Invoice #

 

Inv Date

 

Description

  QTY   Serial
#   Customer’s
Internal
Tag # (if
applicable)   PO#  

Amt.

Financed

  Vendor
Total   Ck #   Proof of
payment’s   Ck
Amt   Equip
Code   >90
Days

1

 

IBM

    4142581   06/30/04   T42 INTEL PENTIUM M 1.7 2M L2   1       9022   $
2,014.00       NO     COMP   N         06/30/04   T42 INTEL PENTIUM M 1.7 2M L2
  1         $ 2,014.00           COMP   N         06/30/04   T42 INTEL PENTIUM M
1.7 2M L2   1         $ 2,014.00           COMP   N         06/30/04   T42 INTEL
PENTIUM M 1.7 2M L2   1         $ 2,014.00           COMP   N         06/30/04  
T42 INTEL PENTIUM M 1.7 2M L2   1         $ 2,014.00           COMP   N        
06/30/04   T42 INTEL PENTIUM M 1.7 2M L2   1         $ 2,014.00           COMP  
N         06/30/04   SALES TAX           $ 532.50           SOFT   N      
4141778   06/30/04   T42 INTEL PENTIUM M 1.7 2M L2   1       9022   $ 2,014.00  
    NO     COMP   N         06/30/04   SALES TAX           $ 88.75          
SOFT   N       4143161   06/30/04   X40 INTEL PENTIUM M LV 1.2   1       9022  
$ 1,739.00       NO     COMP   N         06/30/04   X40 INTEL PENTIUM M LV 1.2  
1         $ 1,739.00           COMP   N         06/30/04   X40 INTEL PENTIUM M
LV 1.2           $ 1,739.00           COMP   N         06/30/04   SALES TAX    
      $ 225.00           SOFT   N       4142582   06/30/04   T42 INTEL PENTIUM M
1.7 2M L2   1       9022   $ 2,014.00       NO     COMP   N         06/30/04  
T42 INTEL PENTIUM M 1.7 2M L2   1         $ 2,014.00           COMP   N        
06/30/04   T42 INTEL PENTIUM M 1.7 2M L2   1         $ 2,014.00           COMP  
N         06/30/04   T42 INTEL PENTIUM M 1.7 2M L2   1         $ 2,014.00      
    COMP   N         06/30/04   SALES TAX           $ 355.00           SOFT   N
      4140599   06/29/04   T42 INTEL PENTIUM M 1.7 2M L2   1       9022   $
2,014.00       NO     COMP   N         06/29/04   T42 INTEL PENTIUM M 1.7 2M L2
  1         $ 2,014.00           COMP   N         06/29/04   SALES TAX          
$ 177.50           SOFT   N       4132500   06/25/04   THINKPAD X40 SERIES 8
CELL LIION BATTERY   7       9022   $ 1,260.00       NO     COMP   N        
06/25/04   SALES TAX           $ 132.67           SOFT   N         06/25/04  
FREIGHT           $ 1,393.45           SOFT   N       4133118   06/25/04   1GB
PC2700 CL2.5 NP DDR WITH OTHER COMPUTER ATTACHMENTS   58       9022   $
38,628.00       NO     COMP   N         06/25/04   SALES TAX           $
1,931.40           SOFT   N       4135191   06/26/04   T42 INTEL PENTIUM M 1.7
2M L2   1       9022   $ 2,014.00       NO     COMP   N         06/26/04   T42
INTEL PENTIUM M 1.7 2M L2   1         $ 2,014.00           COMP   N        
06/26/04   T42 INTEL PENTIUM M 1.7 2M L2   1         $ 2,014.00           COMP  
N         06/26/04   SALES TAX           $ 266.25           SOFT   N      
4135401   06/26/04   THINKPAD 72W AC ADAPTER   60       9022   $ 2,640.00      
NO     COMP   N         06/26/04   IBM USB 2.0 PORTABLE MULTI BURNER WITH OTHER
ATTACHMENTS           $ 1,561.00           COMP   N         06/26/04   SALES TAX
          $ 210.05           SOFT   N       4138755   06/29/04   X40 INTEL
PENTIUM M LV 1.2   1       9022   $ 1,739.00       NO     COMP   N        
06/29/04   SALES TAX           $ 75.00           SOFT   N       4142583  
06/30/04   T42 INTEL PENTIUM M 1.7 2M L2   1       9022   $ 2,014.00       NO  
  COMP   N         06/30/04   T42 INTEL PENTIUM M 1.7 2M L2   1         $
2,014.00           COMP   N         06/30/04   T42 INTEL PENTIUM M 1.7 2M L2   1
        $ 2,014.00           COMP   N         06/30/04   T42 INTEL PENTIUM M 1.7
2M L2   1         $ 2,014.00           COMP   N         06/30/04   T42 INTEL
PENTIUM M 1.7 2M L2   1         $ 2,014.00           COMP   N         06/30/04  
T42 INTEL PENTIUM M 1.7 2M L2   1         $ 2,014.00           COMP   N        
06/30/04   SALES TAX           $ 532.50           SOFT   N       4137318  
06/28/04   T42 INTEL PENTIUM M 1.7 2M L2   1       9022   $ 2,014.00       NO  
  COMP   N         06/28/04   SALES TAX           $ 88.75           SOFT   N    
  4143157   06/30/04   X40 INTEL PENTIUM M LV 1.2   1       9022   $ 1,739.00  
    NO     COMP   N         06/30/04   X40 INTEL PENTIUM M LV 1.2   1         $
1,739.00           COMP   N         06/30/04   X40 INTEL PENTIUM M LV 1.2   1  
      $ 1,739.00           COMP   N         06/30/04   SALES TAX           $
225.00           SOFT   N       4142010   06/30/04   T42 INTEL PENTIUM M 1.7 2M
L2   1       9022   $ 2,014.00       NO     COMP   N         06/30/04   T42
INTEL PENTIUM M 1.7 2M L2   1         $ 2,014.00           COMP   N        
06/30/04   SALES TAX           $ 177.50           SOFT   N       4152064  
07/06/04   IBM M400 PROJECTOR   1       9022   $ 1,625.00       NO     OFC   N  
      07/06/04   IBM M400 PROJECTOR   1         $ 1,625.00           OFC   N    
    07/06/04   IBM M400 PROJECTOR   1         $ 1,625.00           OFC   N      
  07/06/04   SALES TAX           $ 243.75           SOFT   N       4147491  
07/01/04   T42 INTEL PENTIUM M 1.8 2M L2   1       9068   $ 2,584.00       NO  
  COMP   N         07/01/04   T42 INTEL PENTIUM M 1.8 2M L2   1         $
2,584.00           COMP   N         07/01/04   T42 INTEL PENTIUM M 1.8 2M L2   1
        $ 2,584.00           COMP   N         07/01/04   T42 INTEL PENTIUM M 1.8
2M L2   1         $ 2,584.00           COMP   N

INITIALS: ____________



--------------------------------------------------------------------------------

EXHIBIT,

ACCOUNT #4137754-001

 

        07/01/04   T42 INTEL PENTIUM M 1.8 2M L2   1       $ 2,584.00          
COMP   N         07/01/04   T42 INTEL PENTIUM M 1.8 2M L2   1       $ 2,584.00  
        COMP   N         07/01/04   T42 INTEL PENTIUM M 1.8 2M L2   1       $
2,584.00           COMP   N         07/01/04   T42 INTEL PENTIUM M 1.8 2M L2   1
      $ 2,584.00           COMP   N         07/01/04   THINKPAD BATTERY   21    
  $ 3,024.00           COMP   N         07/01/04   SALES TAX         $ 1,089.20
          SOFT   N       4146262   07/01/04   THINKPAD BATTERY       9068   $
180.00       NO     COMP   N         07/01/04   SALES TAX         $ 37.68      
    SOFT   N         07/01/04   FREIGHT         $ 573.50           SOFT   N    
  4148816   07/02/04   T42 INTEL PENTIUM M 1.7 2M L2   1     9068   $ 2,014.00  
    NO     COMP   N         07/02/04   T42 INTEL PENTIUM M 1.7 2M L2   1       $
2,014.00           COMP   N         07/02/04   T42 INTEL PENTIUM M 1.7 2M L2   1
      $ 2,014.00           COMP   N         07/02/04   T42 INTEL PENTIUM M 1.7
2M L2   1       $ 2,014.00           COMP   N         07/02/04   T42 INTEL
PENTIUM M 1.7 2M L2   1       $ 2,014.00           COMP   N         07/02/04  
T42 INTEL PENTIUM M 1.7 2M L2   1       $ 2,014.00           COMP   N        
07/02/04   T42 INTEL PENTIUM M 1.7 2M L2   1       $ 2,014.00           COMP   N
        07/02/04   T42 INTEL PENTIUM M 1.7 2M L2   1       $ 2,014.00          
COMP   N         07/02/04   T42 INTEL PENTIUM M 1.7 2M L2   1       $ 2,014.00  
        COMP   N         07/02/04   T42 INTEL PENTIUM M 1.7 2M L2   1       $
2,014.00           COMP   N         07/02/04   T42 INTEL PENTIUM M 1.7 2M L2   1
      $ 2,014.00           COMP   N         07/02/04   T42 INTEL PENTIUM M 1.7
2M L2   1       $ 2,014.00           COMP   N         07/02/04   T42 INTEL
PENTIUM M 1.7 2M L2   1       $ 2,014.00           COMP   N         07/02/04  
SALES TAX         $ 1,153.75           SOFT   N       4148353   07/02/04  
THINKPAD NYLON CARRYING CAS   22     9068   $ 880.00       NO     COMP   N      
  07/02/04   SALES TAX         $ 44.00           SOFT   N       4150205  
07/05/04   X40 INTEL PENTIUM M LV 1.2   1     9068   $ 1,739.00       NO    
COMP   N         07/05/04   SALES TAX         $ 75.00           SOFT   N      
4171341   07/16/04   THINKPAD NYLON CARRYING CAS   15     9140   $ 600.00      
NO     COMP   N         07/16/04   SALES TAX         $ 30.00           SOFT   N
      4171150   07/16/04   X40 INTEL PENTIUM M LV 1.2   1     9140   $ 1,739.00
      NO     COMP   N         07/16/04   X40 INTEL PENTIUM M LV 1.2   1       $
1,739.00           COMP   N         07/16/04   SALES TAX         $ 150.00      
    SOFT   N       4158360   07/09/04   X40 INTEL PENTIUM M LV 1.2   1     9140
  $ 1,739.00       NO     COMP   N         07/09/04   SALES TAX         $ 75.00
          SOFT   N       4154120   07/07/04   T42 INTEL PENTIUM M 1.7 2M L2   1
    9140   $ 2,014.00       NO     COMP   N         07/07/04   T42 INTEL PENTIUM
M 1.7 2M L2   1       $ 2,014.00           COMP   N         07/07/04   T42 INTEL
PENTIUM M 1.7 2M L2   1       $ 2,014.00           COMP   N         07/07/04  
T42 INTEL PENTIUM M 1.7 2M L2   1       $ 2,014.00           COMP   N        
07/07/04   T42 INTEL PENTIUM M 1.7 2M L2   1       $ 2,014.00           COMP   N
        07/07/04   T42 INTEL PENTIUM M 1.7 2M L2   1       $ 2,014.00          
COMP   N         07/07/04   T42 INTEL PENTIUM M 1.7 2M L2   1       $ 2,014.00  
        COMP   N         07/07/04   T42 INTEL PENTIUM M 1.7 2M L2   1       $
2,014.00           COMP   N         07/07/04   T42 INTEL PENTIUM M 1.7 2M L2   1
      $ 2,014.00           COMP   N         07/07/04   T42 INTEL PENTIUM M 1.7
2M L2   1       $ 2,014.00           COMP   N         07/07/04   T42 INTEL
PENTIUM M 1.7 2M L2   1       $ 2,014.00           COMP   N         07/07/04  
T42 INTEL PENTIUM M 1.7 2M L2   1       $ 2,014.00           COMP   N        
07/07/04   T42 INTEL PENTIUM M 1.7 2M L2   1       $ 2,014.00           COMP   N
        07/07/04   T42 INTEL PENTIUM M 1.7 2M L2   1       $ 2,014.00          
COMP   N         07/07/04   T42 INTEL PENTIUM M 1.7 2M L2   1       $ 2,014.00  
        COMP   N         07/07/04   T42 INTEL PENTIUM M 1.7 2M L2   1       $
2,014.00           COMP   N         07/07/04   T42 INTEL PENTIUM M 1.7 2M L2   1
      $ 2,014.00           COMP   N         07/07/04   T42 INTEL PENTIUM M 1.7
2M L2   1       $ 2,014.00           COMP   N         07/07/04   T42 INTEL
PENTIUM M 1.7 2M L2   1       $ 2,014.00           COMP   N         07/07/04  
T42 INTEL PENTIUM M 1.7 2M L2   1       $ 2,014.00           COMP   N        
07/07/04   T42 INTEL PENTIUM M 1.7 2M L2   1       $ 2,014.00           COMP   N
        07/07/04   T42 INTEL PENTIUM M 1.7 2M L2   1       $ 2,014.00          
COMP   N         07/07/04   T42 INTEL PENTIUM M 1.7 2M L2   1       $ 2,014.00  
        COMP   N         07/07/04   T42 INTEL PENTIUM M 1.7 2M L2   1       $
2,014.00           COMP   N         07/07/04   SALES TAX           $ 2,130.00  
        SOFT   N       4153790   07/07/04   THINKPAD NYLON CARRYING CASE AND
BATTERY   9140     $1,900.00       NO     COMP   N         07/07/04   SALES TAX
          $ 95.00           SOFT   N       4155201   07/07/04   1GB PC2700 CL2.5
NP DDR     2     9140   $ 1,050.00       NO     COMP   N         07/07/04  
SALES TAX           $ 52.50           SOFT   N       4153680   07/07/04  
THINKPAD T40 SERIES LION BATT     46     9140   $ 6,624.00       NO     COMP   N
        07/07/04   EXP T42 INTEL PENTIUM 1.8 2M     1       $ 3,184.00          
COMP   N         07/07/04   EXP T42 INTEL PENTIUM 1.8 2M     1       $ 3,184.00
          COMP   N         07/07/04   T42 INTEL PENTIUM M 1.7 2M L2     1      
$ 2,014.00           COMP   N         07/07/04   T42 INTEL PENTIUM M 1.7 2M L2  
  1       $ 2,014.00           COMP   N         07/07/04   T42 INTEL PENTIUM M
1.7 2M L2     1       $ 2,014.00           COMP   N         07/07/04   T42 INTEL
PENTIUM M 1.7 2M L2     1       $ 2,014.00           COMP   N         07/07/04  
T42 INTEL PENTIUM M 1.7 2M L2     1       $ 2,014.00           COMP   N        
07/07/04   T42 INTEL PENTIUM M 1.7 2M L2     1       $ 2,014.00           COMP  
N

INITIALS: ______________



--------------------------------------------------------------------------------

EXHIBIT,

ACCOUNT #4137754-001

 

       07/07/04    T42 INTEL PENTIUM M 1.7 2M L2    1            $ 2,014.00    
               COMP    N        07/07/04    T42 INTEL PENTIUM M 1.7 2M L2    1
           $ 2,014.00                    COMP    N        07/07/04    T42 INTEL
PENTIUM M 1.7 2M L2    1            $ 2,014.00                    COMP    N    
   07/07/04    T42 INTEL PENTIUM M 1.7 2M L2    1            $ 2,014.00       
            COMP    N        07/07/04    T42 INTEL PENTIUM M 1.7 2M L2    1   
        $ 2,014.00                    COMP    N        07/07/04    T42 INTEL
PENTIUM M 1.7 2M L2    1            $ 2,014.00                    COMP    N    
   07/07/04    T42 INTEL PENTIUM M 1.7 2M L2    1            $ 2,014.00       
            COMP    N        07/07/04    T42 INTEL PENTIUM M 1.7 2M L2    1   
        $ 2,014.00                    COMP    N        07/07/04    T42 INTEL
PENTIUM M 1.7 2M L2    1            $ 2,014.00                    COMP    N    
   07/07/04    T42 INTEL PENTIUM M 1.7 2M L2    1            $ 2,014.00       
            COMP    N        07/07/04    T42 INTEL PENTIUM M 1.7 2M L2    1   
        $ 2,014.00                    COMP    N        07/07/04    T42 INTEL
PENTIUM M 1.7 2M L2    1            $ 2,014.00                    COMP    N    
   07/07/04    T42 INTEL PENTIUM M 1.7 2M L2    1            $ 2,014.00       
            COMP    N        07/07/04    T42 INTEL PENTIUM M 1.7 2M L2    1   
        $ 2,584.00                    COMP    N        07/07/04    SALES TAX   
           $ 2,492.21                    SOFT    N        07/07/04    FREIGHT   
           $ 1,260.15                    SOFT    N    

4179777

   07/21/04    THINKPAD T40 SERIES LION BATT    40          RMA#IC2A3A   $
(5,760.00 )                  COMP    N        07/21/04    SALES TAX            
  $ (288.00 )                  SOFT    N    

4187833

   07/23/04    IBM USB Keyboard    12          9287   $ 432.00                
   COMP    N           Thinkpad Ultrabay Slim Battery    93            $
14,043.00                    COMP    N           T42 INTEL PENTIUM M 1.7 2M L2
   4            $ 8,056.00                    COMP    N           SALES TAX   
           $ 1,226.09                    SOFT    N           Shipping & Handling
              $ 976.50                    SOFT    N           Thinkpad
CD-RW/DVD-ROM    11            $ 1,970.10                    COMP    N    

4188125

   07/23/04    T42 INTEL PENTIUM M 1.7 2M L2    1          9287   $ 2,014.00    
               COMP    N           Sales Tax               $ 88.75             
      SOFT    N    

4192082

   07/26/04    T42 INTEL PENTIUM M 1.7 2M L2    7          9287   $ 14,098.00  
                 COMP    N           Sales Tax               $ 621.25          
         SOFT    N    

4194021

   07/27/04    THINKPAD X4 ULTRABASE DOCK    11          9395   $ 1,970.00    
               COMP    N           Shipping & Handling               $ 50.00    
               SOFT    N           Sales Tax               $ 101.01             
      SOFT    N    

4195741

   07/28/04    THINKPAD MINI-DOCK    11          RMA#9AK57E   $ (2,013.00 )     
            COMP    N           SALES TAX               $ (100.65 )           
      COMP    N    

4195744

   07/28/04    THINKPAD T40 SERIES LION    6          RMA#1C2A3A   $ (864.00 )  
               COMP    N           SALES TAX               $ (43.20 )           
      COMP    N    

4197995

   07/28/04    THINKPAD T40 SERIES LION    8          RMA#9AKCW3   $ (1,152.00 )
                 COMP    N           THINKPAD T40 SERIES LION    13         
RMA#9AKCW3   $ (1,872.00 )                  COMP    N           SALES TAX      
        $ (151.20 )                  COMP    N                           $
324,424.81                                                                     
                         FUNDING
TOTAL   $ 324,424.81     $ 324,424.81                                          
                             

Equipment Code List

LAB = Lab Equipment

COMP = Computer Hardware

OFC = Furniture, Telephone Fax, Etc.

SOFT = Computer Software, Tooling/Molds, Tax Freight, Extended Warranties,
Service Contracts, Tenant Improvements, Etc.

 

Equip. Code

   Total (Cat.)    % of Total  

LAB

   $ —      0.00 %

COMP

   $ 300,861.15    92.74 %

OFC

   $ 4,875.00    1.50 %

SOFT

   $ 18,688.66    5.76 %

Total

   $ 324,424.81    100.00 %

 

Infinity Pharmaceuticals

By:

 

/s/ Illegible

Title:

    

INITIALS: _______________